Exhibit 10.2

 

 

$150,000,000

 

CREDIT AGREEMENT

among

ITG INC.,

as Borrower,

 

INVESTMENT TECHNOLOGY GROUP, INC.

as Guarantor,

 

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

and

BANK OF MONTREAL,

as Syndication Agents,

 

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of January 26, 2018

 

 

JPMORGAN CHASE BANK. N.A., BMO CAPITAL MARKETS CORP. and 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

SECTION 1.

    

DEFINITIONS


1

 

 

 

 


1.1

 

Defined Terms


1

1.2

 

Other Definitional Provisions.


19

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS


20

 

 

 

 


2.1

 

Revolving Commitments


20

2.2

 

Procedure for Revolving Loan Borrowing.


20

2.3

 

Swingline Loans.


21

2.4

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans.


21

2.5

 

Commitment Fees, etc.


23

2.6

 

Termination or Reduction of Revolving Commitments.


24

2.7

 

Optional Prepayments.


24

2.8

 

Daily Calculation of Loan Value; Mandatory Prepayments; Release of Pledged
Eligible Assets.


24

2.9

 

Interest Rates and Payment Dates.


25

2.10

 

Computation of Interest and Fees.


25

2.11

 

Pro Rata Treatment and Payments.


25

2.12

 

Requirements of Law.


26

2.13

 

Taxes.


27

2.14

 

Change of Lending Office.


29

2.15

 

Replacement of Lenders.


29

2.16

 

Defaulting Lenders


30

2.17

 

Incremental Commitments.


31

 

 

 

 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES


32

 

 

 

 


3.1

 

Financial Condition


32

3.2

 

No Change.


32

3.3

 

Existence; Compliance with Law.


32

3.4

 

Power; Authorization; Enforceable Obligations.


33

3.5

 

No Legal Bar.


33

3.6

 

Litigation.


33

3.7

 

No Default.


33

3.8

 

Ownership of Property; Liens.


33

3.9

 

Intellectual Property.


34

3.10

 

Taxes.


34

3.11

 

Federal Regulations.


34

3.12

 

ERISA


34

3.13

 

Membership in FINRA; Registration, etc


35

3.14

 

Subsidiaries.


35

3.15

 

Use of Proceeds.


35

3.16

 

Environmental Matters.


35

3.17

 

Accuracy of Information, etc


36

3.18

 

Security Documents.


36

3.19

 

Anti-Corruption Laws and Sanctions


37





 

--------------------------------------------------------------------------------

 



3.20

 

EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.


37

 

 

 

 

SECTION 4.

 

CONDITIONS PRECEDENT


37

 

 

 

 


4.1

 

Conditions to Closing Date.


37

4.2

 

Conditions to Each Extension of Credit.


38

 

 

 

 

SECTION 5.

 

AFFIRMATIVE COVENANTS


39

 

 

 

 


5.1

 

Financial Statements.


39

5.2

 

Certificates; Other Information.


40

5.3

 

Payment of Obligations.


40

5.4

 

Maintenance of Existence; Compliance.


40

5.5

 

Maintenance of Property; Insurance.


41

5.6

 

Inspection of Property; Books and Records; Discussions.


41

5.7

 

Notices.


41

5.8

 

Compliance with Regulatory Requirements


41

5.9

 

Anti-Corruption Laws and Sanctions


42

 

 

 

 

SECTION 6.

 

NEGATIVE COVENANTS


42

 

 

 

 


6.1

 

Financial Condition Covenants.


42

6.2

 

Liens.


42

6.3

 

Fundamental Changes.


44

6.4

 

Disposition of Property.


44

6.5

 

Restricted Payments.


45

6.6

 

Capital Expenditures.


45

6.7

 

Investments.


45

6.8

 

Transactions with Affiliates.


46

6.9

 

Changes in Fiscal Periods.


46

6.10

 

Anti-Corruption Laws and Sanctions


46

6.11

 

Lines of Business.


47

 

 

 

 

SECTION 7.

 

GUARANTEE


47

 

 

 

 


7.1

 

Guarantee.


47

7.2

 

No Subrogation


47

7.3

 

Amendments, etc. with respect to the Obligations


48

7.4

 

Guarantee Absolute and Unconditional


48

7.5

 

Reinstatement


49

7.6

 

Payments


49

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT


49

 

 

 

 

SECTION 9.

 

THE AGENTS


51

9.1

 

Appointment.


51

9.2

 

Delegation of Duties.


52

9.3

 

Exculpatory Provisions.


52

9.4

 

Reliance by Administrative Agent.


52

9.5

 

Notice of Default.


52





 

--------------------------------------------------------------------------------

 



9.6

 

Non-Reliance on Agents and Other Lenders.


53

9.7

 

Indemnification.


53

9.8

 

Agent in Its Individual Capacity.


53

9.9

 

Successor Administrative Agent.


54

9.10

 

Syndication Agents.


54

9.11

 

Certain ERISA Matters


54

 

 

 

 

SECTION 10.

 

MISCELLANEOUS


56

 

 

 

 


10.1

 

Amendments and Waivers.


56

10.2

 

Notices.


57

10.3

 

No Waiver; Cumulative Remedies.


58

10.4

 

Survival of Representations and Warranties.


58

10.5

 

Payment of Expenses.


58

10.6

 

Successors and Assigns; Participations and Assignments.


59

10.7

 

Adjustments; Set‑off.


62

10.8

 

Counterparts.


62

10.9

 

Severability.


62

10.10

 

Integration.


63

10.11

 

GOVERNING LAW.


63

10.12

 

Submission To Jurisdiction; Waivers.


63

10.13

 

Acknowledgements.


63

10.14

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


64

10.15

 

Releases of Guarantees and Liens.


64

10.16

 

Confidentiality


64

10.17

 

WAIVERS OF JURY TRIAL.


65

10.18

 

USA PATRIOT Act


65

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULES:

1.1A

Commitments

1.1B

Broker-Dealer Licenses and Memberships

1.1C

Broker-Dealer Subsidiaries

3.1

Guarantee Obligations

3.4

Consents, Authorizations, Filings and Notices

3.12

ERISA

3.14

Subsidiaries

3.18(a)

UCC Filing Jurisdictions

6.2(f)

Existing Liens

6.6

Exempt Capital Expenditures

6.7(h)

Existing Investments

 

EXHIBITS:

A

Form of Security Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E

Form of Exemption Certificate

F

Form of Borrowing Request

G

Form of Pledged Eligible Assets Notice

H

Form of Borrowing Base B Limit Notice

 

 



 

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT (this “Agreement”), dated as of January 26, 2018, among ITG
INC., a Delaware corporation (the “Borrower”), INVESTMENT TECHNOLOGY GROUP,
INC., a Delaware corporation (the “Guarantor”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(including, for the avoidance of doubt, any Incremental Lender, the “Lenders”),
BANK OF AMERICA, N.A. and BANK OF MONTREAL, as syndication agents (in such
capacities, the “Syndication Agents”) and JPMORGAN CHASE BANK, N.A., as
administrative agent.

The parties hereto hereby agree as follows:

SECTION 1.DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
Affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.  For purposes of
Section 6.8, “Affiliate” shall also include a Person with the power, directly or
indirectly, to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person.

“Agent Indemnitee”: as defined in Section 9.7.

“Agents”:  the collective reference to the Administrative Agent and the
Syndication Agents.

“Agreement”:  as defined in the preamble hereto.

“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to the Borrower, the Guarantor or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Margin”:  2.50%.

“Applicable Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the Total Commitments or, at any
time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans then
outstanding constitutes of the aggregate principal amount of all Revolving Loans
then outstanding.

“Approved Fund”:  as defined in Section 10.6(b).

“Assignee”:  as defined in Section 10.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.





1

--------------------------------------------------------------------------------

 



“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Extensions of Credit then outstanding; provided, that in
calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Commitment pursuant to Section 2.5(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided,  further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code, to which Section 4975 of the Code applies or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

“Benefited Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing”:  Revolving Loans made or continued by the Lenders, or Swingline
Loans made or continued by the applicable Swingline Lenders, in either case on
the same date.

“Borrowing Base A Loans”:  any Loans which are secured by Pledged Eligible
Assets.

“Borrowing Base B Limit”:  at any time, an amount equal to 80% of the excess, if
any, of the Eligible NSCC Margin Deposits at such time over the Eligible NSCC
Margin Deposits in effect as at the close of business on the day in the prior
calendar month (or, if the certificate for such prior calendar month with
respect to Eligible NSCC Margin Deposits has not been required to be delivered
pursuant to Section 5.2(c), the preceding calendar month) that was the day
having the 10th lowest Eligible NSCC Margin Deposits during such calendar month.





2

--------------------------------------------------------------------------------

 



“Borrowing Base B Limit Notice”:  as defined in Section 2.2(a).

“Borrowing Base B Loans”:  any Loans the purpose and use of which is to satisfy
NSCC Deposit Requirements.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

“Borrowing Request”:  as defined in Section 2.2(a).

“Broker-Dealer Licenses and Memberships”:  (a)the memberships of each Broker
Dealer Subsidiary that is a Domestic Subsidiary with NSCC, DTC and FINRA, (b)the
other memberships listed on Schedule 1.1B of each Broker-Dealer Subsidiary,
(c)the licenses with Governmental Authorities listed on Schedule 1.1B of each
Broker-Dealer Subsidiary.

“Broker-Dealer Registrations”:  the registrations of each Broker-Dealer
Subsidiary with the SEC and all other Governmental Authorities which require
registration and have jurisdiction over such Broker-Dealer Subsidiary.

“Broker-Dealer Subsidiaries”: the Subsidiaries of the Guarantor listed on
Schedule 1.1C and any other Subsidiary of the Guarantor that becomes a
registered broker-dealer after the date hereof.

“Business”:  as defined in Section 3.16(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to determinations of the Eurodollar Rate, such day
is also a day for trading by and between banks in Dollar deposits in the
interbank eurodollar market.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of furniture, fixtures and
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having





3

--------------------------------------------------------------------------------

 



maturities of six months or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by Standard &
Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc.
(“Moody’s”), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that (1)
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940, as amended, (2) are rated AAA by S&P and Aaa by Moody’s and (3)
have portfolio assets of at least $5,000,000,000 or (i) instruments equivalent
to those referred to in clauses (a) through (h) above denominated in Euros or
any other foreign currency comparable in credit quality and tenor to those
referred to above and commonly used by corporations for cash management purposes
in any jurisdiction outside the United States to the extent reasonably required
in connection with any business conducted by any Subsidiary organized in such
jurisdiction.  

“Closing Date”:  the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied, which date shall not be later than January 26,
2018.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property and assets of the Borrower with respect to which a
Lien is purported to be granted in favor of the Administrative Agent pursuant to
a Security Document.

“Commitment”:  as to any Lender, the obligation of such Lender to make Revolving
Loans and participate in Swingline Loans in an aggregate principal amount not to
exceed the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1A, in the Assignment and Assumption pursuant to
which such Lender became a party hereto, or in the Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Incremental
Commitment, as the same may be changed from time to time pursuant to the terms
hereof.  The original amount of the Total Commitments is $150,000,000.

“Commitment Fee Rate”:  0.75% per annum.

“Commitment Period”:  the period from and including the Closing Date to the
Termination Date.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under “common control” with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer with any Loan Party under Section 414 of the Code.





4

--------------------------------------------------------------------------------

 



“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated January 2018 and furnished to certain Lenders.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness, excluding any items in this clause (b)
attributable to Excluded Debt, (c) depreciation and amortization expense,
excluding amortization expense attributable to Excluded Debt, (d) amortization
of intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary or nonrecurring or unusual charges, expenses or losses,
(f) non-recurring fees, expenses or charges related to any offering of equity
interests, Investments permitted hereunder, Permitted Acquisitions or
Indebtedness permitted hereunder (in each case, whether or not successful), (g)
any net after-tax loss from discontinued operations and any net after-tax losses
on disposal of discontinued operations; (h) any net after-tax losses, or any
subsequent charges or expenses, attributable to business dispositions or asset
dispositions having occurred at any time other than in the ordinary course of
business, (i) any non-cash impairment charges or asset write-off resulting from
the application of Statement of Financial Accounting Standards No. 142 or No.
144 and the amortization of intangibles arising pursuant to Statement of
Financial Accounting Standards No. 141; (j) any non-cash expense realized or
resulting from any employee benefit plans, post-employment benefit plans,
deferred stock compensation plan or grants of stock appreciation or similar
rights, stock options, restricted stock or other rights to officers, directors
and employees of such Person or any of its Subsidiaries; (k) non-cash losses and
expenses resulting from fair value accounting required by Statement of Financial
Accounting Standards No. 133 and fair value accounting pursuant to customary
securities industries practices; (l) non-cash charges for deferred tax asset
valuation allowances and (m) any amortization or depreciation or any one-time
non-cash charges resulting from purchase accounting in connection with any
Permitted Acquisition that is consummated hereafter and minus, the sum of (a) to
the extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (ii) income tax benefits (to
the extent not netted from income tax expense), (iii) any other non-cash income,
(iv) any net after-tax income from discontinued operations and any net after-tax
gains on disposal of discontinued operations, (v) any net after-tax gains
attributable to business dispositions or asset dispositions having occurred at
any time other than in the ordinary course of business, (vi) any non-cash gains
resulting from the application of Statement of Financial Accounting Standards
No. 142 or No. 144 and (vii) non-cash gains or income resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
fair value accounting pursuant to customary securities industries practices and
(b) any cash payments made during such period in respect of items described in
clause (j) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Guarantor or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material





5

--------------------------------------------------------------------------------

 



Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Guarantor and its Subsidiaries in excess of $1,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business of the Guarantor and/or its
Subsidiaries or constitutes all or substantially all of the common stock of any
Subsidiary and (b) yields gross proceeds to the Guarantor or any of its
Subsidiaries in excess of $1,000,000. 

“Consolidated Leverage Ratio”:  at any date, the ratio of (a) Consolidated Total
Debt on such date to (b) Consolidated EBITDA for the four fiscal quarters of the
Guarantor most recently ended on or prior to such date.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Guarantor and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Guarantor or is merged into or consolidated with the Guarantor or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Guarantor) in which the Guarantor or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Guarantor or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Guarantor to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary; provided,  further, that clause (c) above
shall not exclude the undistributed earnings of any Subsidiary in situations
where the only restriction on the ability of such Subsidiary to declare or pay
dividends or make similar distributions arises from regulatory restrictions (or
Contractual Obligations relating to compliance with law or regulatory
restrictions).

“Consolidated Tangible Net Worth”:  at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Guarantor and its Subsidiaries under stockholders’ equity at such date minus the
amount of all intangible items included therein, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks, brand names and write-ups of assets (but only to the extent that
such items would be included on a consolidated balance sheet of the Guarantor
and its Subsidiaries in accordance with GAAP).

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Guarantor and its Subsidiaries at such date, determined on a
consolidated basis (to the extent such Indebtedness would be included on a
balance sheet prepared in accordance with GAAP) but excluding Excluded Debt.

“Continuing Directors”:  the directors of the Guarantor on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Guarantor is recommended by at least a
majority of the then Continuing Directors.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Swingline Lenders or any other
Lender.





6

--------------------------------------------------------------------------------

 



“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Swingline Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has, or has a
direct or indirect parent company that has, become the subject of a Bankruptcy
Event, or (e) has, or has a direct or indirect parent company that has, become
the subject of a Bail-In Action.

“Deficiency”: as defined in Section 2.8(a).

“Deficiency Notice”: as defined in Section 2.8(a).

“Disposition”:  with respect to any property, any sale, lease, Sale/Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 “Diversified Pool”: at any time, all Pledged Eligible Assets not included at
such time in the Non-Diversified Pool.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“DTC”: The Depository Trust Company and its successors and assigns.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.





7

--------------------------------------------------------------------------------

 



“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assets”: at any time, common and preferred equity securities, ADRs and
exchange-traded funds that are, in each case, then listed on the NYSE, NASDAQ or
Amex (regardless of the venue used to execute trades with respect to such
securities); provided, in any event, that “Eligible Assets” shall not include
leveraged exchange-traded funds, synthetic exchanged-traded funds (other than
Qualified Synthetic ETFs), warrants, options, limited partnership interests or
convertible preferred securities; and provided further that (i) for purposes of
determining the Loan Value of the Pledged Eligible Assets in the Diversified
Pool, securities issued by any single issuer and its Affiliates (other than
Eligible ETFs) shall constitute “Eligible Assets” only to the extent that the
Market Value of such securities of such single issuer and its Affiliates does
not exceed 20% of the aggregate Market Value of all Pledged Eligible Assets in
the Diversified Pool at such time and (ii) for purposes of determining the Loan
Value of the Pledged Eligible Assets in the Non-Diversified Pool, securities
issued by any single issuer and its Affiliates (other than Eligible ETFs) shall
constitute “Eligible Assets” only to the extent that the Market Value of such
securities of such single issuer and its Affiliates does not exceed $30,000,000
at such time.

“Eligible ETFs”: any reasonably diversified exchange-traded funds that the
Borrower requests be considered an “Eligible ETF” for purposes hereof, subject
to the consent of the Administrative Agent to such exchange-traded fund being
considered an “Eligible ETF” (such consent not to be unreasonably withheld or
delayed).  For the avoidance of doubt, neither leveraged exchange-traded funds
nor synthetic exchange-traded funds (other than Qualified Synthetic ETFs) shall
constitute “Eligible ETFs”. 

“Eligible NSCC Margin Deposits”: NSCC Margin Deposits, other than (x) any such
deposits relating to individual transactions that are outstanding for more than
five Business Days, (y) any portion of any NSCC Margin Deposit relating to
losses incurred by the Borrower for its own account or the account of any of its
Affiliates and (z) any portion of any NSCC Margin Deposit that, as reasonably
determined by the Borrower, acting in good faith, is subject to any counterclaim
deduction, defense, setoff or similar rights by NSCC or DTC other than to the
extent constituting or arising out of the underlying obligation for which such
deposit was delivered (but only to the extent of any such counterclaim,
deduction, defense, setoff or similar rights).  The amount of Eligible NSCC
Margin Deposits at any time shall not exceed the NSCC Deposit Requirements
applicable to the Borrower at such time.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”:  for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day





8

--------------------------------------------------------------------------------

 



(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”:  for any day, the rate per annum determined on the basis
of the rate for deposits in Dollars for an interest period of one month
commencing two Business Days thereafter appearing on Reuters Page LIBOR01 (or
any successor or substitute page which displays an average ICE Benchmark
Administration Interest Settlement Rate) as of 11:00 A.M., London time, on such
day (or, if such day is not a Business Day, the preceding Business Day).  In the
event that such rate does not so appear, the “Eurodollar Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, on such day (or, if such day is not a Business Day, the preceding
Business Day)  in the London interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on such day for an interest period of one month commencing two Business
Days thereafter. Notwithstanding the rate calculated in accordance with the
foregoing, at no time shall the Eurodollar Base Rate be less than zero.

“Eurodollar Rate”:  for any day, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in Section 8(k)(i).

“Excluded Debt”: Indebtedness incurred (a) in the ordinary course of business by
or on behalf of any Broker-Dealer Subsidiary that is (i) secured by marketable
securities under customary terms (including, without limitation, all Borrowing
Base A Loans) or (ii) unsecured but where such Subsidiary holds, or will have
the right to hold pursuant to pending securities transactions and in accordance
with applicable laws and regulations, unencumbered marketable securities
sufficient, at the time of the securities transaction which gave rise to any
such Indebtedness, to refinance such Indebtedness in the ordinary course of
business on a secured basis using such securities as collateral or (b) by the
Borrower pursuant to this Agreement in connection with Borrowing Base B Loans.

“Excluded Taxes”: any of the following Taxes: (a) net income taxes, franchise
taxes (imposed in lieu of net income taxes) and branch profits taxes imposed on
the Administrative Agent or any Lender (or Transferee) as a result of a present
or former connection between the Administrative Agent or such Lender (or
Transferee) and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (b) any Taxes to
the extent such Taxes are imposed as a result of a Lender not providing the
proper forms or other documentation described in Section 2.13(e) and (f), (c)
United States withholding Taxes imposed pursuant to a Requirement of Law in
effect at the time such Lender (or Assignee) becomes a party to this Agreement,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such Taxes pursuant to





9

--------------------------------------------------------------------------------

 



Section 2.13 or (d) any United States withholding Taxes that are imposed as a
result of any relocation of a Lender’s office to which payment by the Borrower
is made and which relocation occurs after the Lender becomes a Lender.

“Existing Credit Agreement”:  the Credit Agreement, dated January 27, 2017,
among the Borrower, the Guarantor, the lenders from time to time party thereto,
Bank of America, N.A., and Bank of Montreal as syndication agents, and JPMorgan
Chase Bank, N.A., as administrative agent.

“FATCA”: Sections 1471 through 1474 of the Code as of the date hereof and any
existing or future regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by interbank Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three interbank Federal funds brokers of recognized standing selected
by it; provided,  however, that in each case,  notwithstanding the rate
calculated in accordance with the foregoing, at no time shall the Federal Funds
Effective Rate be less than zero.  

“Federal Funds Rate”: for any day for any Borrowing, a rate per annum equal to
the greatest of (a) the rate of interest per annum on the offered side of the
Federal funds market quoted by a Federal funds broker selected by the
Administrative Agent at the approximate time of such Borrowing (for the first
day of such Borrowing and until the next Business Day) and 12:00 Noon (New York
City time) (for each subsequent Business Day while such Borrowing is outstanding
and until the next Business Day), selected by the Administrative Agent, for
Federal Funds, (b) the Eurodollar Rate for a one-month interest period
commencing two business days after such day and (c) the overnight bank funding
rate in effect on such day, if any; provided,  however, that in each
case,  notwithstanding the rate calculated in accordance with the foregoing, at
no time shall the Federal Funds Rate be less than zero.  For the avoidance of
doubt, the Federal Funds Rate shall be determined on each Business Day on which
a Borrowing of Loans is requested or outstanding, as provided herein.

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

“FINRA”:  the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“FOCUS Report”: the Financial and Operational Combined Uniform Single Report on
Form X-17A-15. A “Part II FOCUS Report” is a report filed on Form X-17A-5 Part
II.

“Funding Default”: the failure by a Defaulting Lender to fund any portion of its
Loans as of the time required to be funded by it hereunder or to acquire
participating interests in Swingline Loans in accordance with Section 2.4.

“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that (i) for purposes of Section 6.1, GAAP
shall be determined on the basis of such





10

--------------------------------------------------------------------------------

 



principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements referred to in
Section 3.1 and (ii) right-to-use assets and lease commitment liabilities
arising from lease-related Accounting Changes effected at any time after the
Closing Date, to the extent such assets and liabilities would not have been
classified or recognized as assets or liabilities under GAAP as in effect as of
the Closing Date, shall not be given effect for any purpose under this
Agreement.  In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then, at the request
of the Borrower or the Administrative Agent, the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to the Guarantor and its
Subsidiaries.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided,  however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantor”:  as defined in the preamble hereto.





11

--------------------------------------------------------------------------------

 



“Increased Amount Date”: as defined in Section 2.17(a).

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $75.0
million over (b) the aggregate amount of all Incremental Commitments established
prior to such time pursuant to Section 2.17.

“Incremental Assumption Agreement”: an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Incremental Lenders.

“Incremental Commitment”: any increased or incremental Commitment provided
pursuant to Section 2.17.

“Incremental Lender”: a Lender with a Commitment or an outstanding Revolving
Loan as a result of an Incremental Commitment.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
trade payables incurred in the ordinary course of such Person’s business and
(ii) earn-out obligations until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap
Agreements and (k) for the purposes of Section 8(e) only, all obligations or
liabilities of such Person arising from a Repo Transaction; provided, that the
term “Indebtedness” shall not include (A) payments with respect to deferred
employee compensation and (B) agreements providing for indemnification, for the
adjustment of purchase price or for similar adjustments in connection with a
Permitted Acquisition or a Disposition permitted by Section 6.4.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. 

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.





12

--------------------------------------------------------------------------------

 



“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  the last day of each March, June, September and
December.

“Investments”:  as defined in Section 6.7.

“IRS”: as defined in Section 2.13(f).

“Lenders”:  as defined in the preamble hereto.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Limited Permitted Liens”: as defined in the Security Agreement.

“Liquidity Ratio”:  at any time, the ratio of (a) the sum of (i) unencumbered
marketable securities (after taking into account prudent and customary financing
haircuts) and cash and Cash Equivalents held by the Borrower that would not be
reflected as “restricted” or “segregated” on a consolidated balance sheet of the
Borrower and its Subsidiaries and (ii) Eligible NSCC Margin Deposits (solely to
the extent of the lesser of (x) the excess, if any, of the Borrowing Base B
Limit at such time over the aggregate amount of all Borrowing Base B Loans
outstanding on such date and (y) the Available Commitments) to (b) the sum of
the aggregate principal amount of its unsecured Indebtedness and accrued
compensation liabilities, excluding (i) liabilities for intercompany advances
funded by the Guarantor or one of its Subsidiaries with long-term capital and
(ii) all Loans under this Agreement. 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”:  the Borrower and the Guarantor. 

“Loan Value”: (a) as to the Pledged Eligible Assets in the Diversified Pool at
any time, the product of (i) 75% and (ii) the aggregate Market Value of all
Pledged Eligible Assets as most recently determined by the Administrative Agent
and (b) as to the Pledged Eligible Assets in the Non-Diversified Pool at any
time, the product of (i) 50% and (ii) the aggregate Market Value of all Pledged
Eligible Assets as most recently determined by the Administrative Agent.

“Market Value”: as to any Pledged Eligible Asset, the market value determined by
the Administrative Agent in its usual and customary manner for loans to
broker-dealers based on pricing information with respect to such Pledged
Eligible Asset reasonably available to the Administrative Agent from one or more
pricing services selected by the Administrative Agent in its reasonable
discretion.





13

--------------------------------------------------------------------------------

 



“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of the Guarantor and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.  For the avoidance
of doubt, any non-cash writedown of goodwill or other intangible assets shall
not in and of itself be a Material Adverse Effect for purposes hereof.

“Material Group Member”: the Borrower, the Guarantor or any Material
Subsidiary. 

“Material Subsidiary”: any Subsidiary of the Guarantor that, as of the last day
of the most recently ended fiscal quarter of the Guarantor, had assets or
revenues (on a consolidated basis including its Subsidiaries) with a value in
excess of 2.0% of the consolidated assets of the Guarantor or 2.0% of the
consolidated revenues of the Guarantor; provided, that in the event Subsidiaries
that would otherwise not be Material Subsidiaries shall in the aggregate account
for a percentage in excess of 5.0% of the consolidated assets of the Guarantor
or 5.0% of the consolidated revenues of the Guarantor as of the end of and for
the most recently completed fiscal year, then one or more of such Subsidiaries
as designated by the Guarantor (or, if the Guarantor shall make no designation,
one or more of such Subsidiaries in descending order based on their respective
contributions to the consolidated assets of the Guarantor), shall be included as
Material Subsidiaries to the extent necessary to eliminate such excess.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 “Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Capital”: as defined in paragraph (c)(2) of Rule 15c3-1 of the Exchange
Act.

“Non-Diversified Pool”: at any time, the Pledged Eligible Assets as noted in a
notice by the Borrower to the Administrative Agent as being included in the
“Non-Diversified Pool” at such time.

“Non-Consenting Lender”: as defined in Section 2.15(b).

“Non-Excluded Taxes”:  as defined in Section 2.13(a).

“Non-U.S. Lender”:  as defined in Section 2.13(f).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“NSCC”:  the National Securities Clearing Corporation.

“NSCC Deposit Requirements”:  cash collateral requirements established by NSCC
in connection with securities clearing services provided by NSCC, as such
requirements may be adjusted from time to time.

“NSCC Margin Deposits”:  deposits made by the Borrower with NSCC in connection
with securities clearing services provided to it by NSCC.





14

--------------------------------------------------------------------------------

 



“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Taxes”:  any and all present or future stamp or documentary, recording or
similar taxes or any other excise or property taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document (but not
Excluded Taxes).

“Participant”:  as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.17.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition by any Group Member of all or
substantially all the assets of, or shares or other equity interests in, a
Person or division or line of business of a Person, provided that (a) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (b) the Guarantor and the Subsidiaries shall be in compliance, on
a pro forma basis after giving effect to such acquisition, with the covenants
contained in Section 6.1 recomputed as at the last day of the most recently
ended fiscal quarter of the Guarantor and the Subsidiaries as if such
acquisition and related financings or other transactions had occurred on the
first day of each relevant period for testing such compliance.

“Permitted Liens”: as defined in the Security Agreement.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which a Loan Party or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Eligible Assets”: Eligible Assets that have been pledged to the
Administrative Agent for the benefit of the Lenders to secure the obligations of
the Borrower in respect of Borrowing Base A Loans pursuant to the terms of the
Security Agreement.





15

--------------------------------------------------------------------------------

 



“Pledged Eligible Assets Notice”: as defined in Section 2.2(a).

“pro forma”:  all pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger or similar
event shall reflect on a pro forma basis such event and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
and may also reflect (x) any projected synergies or similar benefits expected to
be realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended, and (y) any other demonstrable cost-savings and other synergies and
adjustments not included in the foregoing clause (x) that are reasonably
anticipated by the Borrower to be achieved in connection with any such event for
the 12‑month period following the consummation of such event, which the Borrower
determines are reasonable and as set forth in a certificate of the chief
financial officer of the Borrower; provided,  that the aggregate additions to
Consolidated EBITDA, for any period being tested, pursuant to this clause (y)
shall not exceed 15% of the amount which could have been Consolidated EBITDA in
the absence of the adjustment pursuant to this clause (y).

“Properties”: as defined in Section 3.16(a).

“Proposed Change”: as defined in Section 2.15(b). 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Qualified Synthetic ETF”:  a synthetic exchange-traded fund that (x) is not a
levered exchange-traded fund and (y) has not entered into any derivative
transaction with a counterparty other than a financial market utility that has
been designated by the Financial Stability Oversight Council as systemically
important under Title VIII of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 (it being understood that with respect to clauses (x) and
(y) above the Administrative Agent may rely on a certification of the Borrower).

“Quarterly Condensed Consolidated Financial Statements”: the unaudited condensed
consolidated balance sheet of the Borrower and the related statements of income
and cash flows and the related notes, disclosures, and other narrative materials
provided to FINRA on a quarterly basis.

“Refunded Swingline Loans”: as defined in Section 2.4.

“Register”:  as defined in Section 10.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Repo Transaction”: any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and borrowing agreements and any other agreement or transaction similar
to those referred to above in this definition.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived as of
the date hereof under PBGC Reg. § 4043.





16

--------------------------------------------------------------------------------

 



“Required Lenders”:  at any time, Lenders holding more than 50% of the Total
Commitments then in effect or, if all of the Commitments have been terminated,
the Total Extensions of Credit then outstanding, subject to Section 2.16.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. Notwithstanding anything in this Agreement to the contrary, any
reference in this Agreement to the adoption of or a change in a Requirement of
Law after the date hereof (or substantially similar reference) shall be deemed
to include (x) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III and (y)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith, in
each case, regardless of the date enacted, adopted or issued.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer, controller or head of operations), but in any event, with
respect to financial matters, the chief financial officer or controller of such
Loan Party.

“Restricted Payments”:  as defined in Section 6.5.

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (b) such Lender’s Applicable Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

“Revolving Loans”:  as defined in Section 2.1(a).

“Sale/Leaseback Transaction”: an arrangement relating to property now owned or
hereafter acquired by any Group Member whereby such Group Member transfers such
property to a Person and a Group Member leases it from such Person, other than
leases among Group Members.

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union Member State,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Sanctioned Country”:  at any time, a country, region or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).





17

--------------------------------------------------------------------------------

 



“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Agreement”: the Security Agreement dated as of the date hereof among
the Borrower and the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

“Security Documents”:  the collective reference to the Security Agreement and
all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Single Employer Plan”:  any Plan other than a Multiemployer Plan that is
subject to Title IV of ERISA.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Guarantor.

“Supermajority Lenders”:  at any time, Lenders holding more than 75% of the
Commitments then in effect, or, if all of the Commitments have been terminated,
the Total Extensions of Credit then outstanding, subject to Section 2.16.

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Lenders”:  each Lender designated as such by the Borrower, with the
consent of such Lender, in a written or telephonic notice to the Administrative
Agent for one or more Borrowings of Swingline Loans in an aggregate amount as so
consented to by such Lender.

“Swingline Loans”:  as defined in Section 2.3.

“Swingline Participation Amount”:  as defined in Section 2.4.

“Syndication Agents”:  as defined in the preamble hereto.

“Taxes”:  as defined in Section 2.13(a).

“Termination Date”:  January 25, 2019.

“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.





18

--------------------------------------------------------------------------------

 



“Total Extensions of Credit”:  at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”:  any Assignee or Participant.

“United States”:  the United States of America.

“U.S. Lender”: as defined in Section 2.13(f).

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Other Definitional Provisions.  (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to (x) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar effect) to value any Indebtedness
or other liabilities of any Group Member at “fair value”, as defined therein or
(y) any treatment of Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof), (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.





19

--------------------------------------------------------------------------------

 



(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments.  (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (“Revolving Loans”) to
the Borrower from time to time on any Business Day during the Commitment Period,
at such times as the Borrower may request in accordance with Section 2.2, in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Applicable Percentage of the aggregate principal amount of Swingline
Loans then outstanding, does not exceed the amount of such Lender’s Commitment;
provided,  however, that (i) no Revolving Loan shall be made to the extent the
aggregate unpaid principal amount of all Loans would exceed the Total
Commitments, (ii) no Borrowing Base A Loans shall be made to the extent that the
aggregate unpaid principal amount of all Borrowing Base A Loans would
exceed  the aggregate Loan Value of the Pledged Eligible Assets (including the
Pledged Eligible Assets referred to in Section 2.2(a)(ii) with respect to such
Revolving Loan) and (iii) no Borrowing Base B Loans shall be made to the extent
that the aggregate amount of all Borrowing Base B Loans would exceed the
Borrowing Base B Limit; provided further that Borrowing Base B Loans may not be
borrowed on any date in any rolling period of 90 consecutive days if Borrowing
Base B Loans have already been outstanding for 30 days during such
period.  During the Commitment Period, the Borrower may borrow, prepay the
Revolving Loans in whole or in part, and reborrow, all in accordance with the
terms and conditions hereof. 

(b)  The Borrower shall repay all outstanding Revolving Loans on the Termination
Date.

(c)  The failure of any Lender to make any Revolving Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.

2.2 Procedure for Revolving Loan Borrowing.    (a) The Borrower may borrow
Revolving Loans during the Commitment Period on any Business Day, provided that
the Borrower shall deliver to the Administrative Agent, no later than 4:00 P.M.,
New York City time, on the requested Borrowing Date, (i) irrevocable notice in
substantially the form of Exhibit F hereto (a “Borrowing Request”), specifying
(A) the amount of Revolving Loans to be borrowed, (B) whether such Loans are to
be Borrowing Base A Loans or Borrowing Base B Loans or a combination thereof and
(C) the requested Borrowing Date and (ii) (A) in the case of Borrowing Base A
Loans, a notice in substantially the form of Exhibit G (a “Pledged Eligible
Assets Notice”) detailing the Pledged Eligible Assets that will secure the
requested Loans and (B) in the case of Borrowing Base B Loans, a notice
substantially in the form of Exhibit H (a “Borrowing Base B Limit Notice”)
detailing the Borrowing Base B Limit, after giving effect to the borrowing of
the Borrowing Base B Loans requested thereby and application of the proceeds
thereof as Eligible NSCC Margin Deposits (which shall not be less than the
aggregate principal amount of the Borrowing Base B Loans to be outstanding after
giving effect to the Borrowing Base B Loans requested in the related Borrowing
Request).  The Borrowing Request and Pledged Eligible Assets Notice, if
applicable, shall be delivered by facsimile transmission (with any such
transmission deemed delivered upon receipt by Borrower of a facsimile
transmission confirmation) to the Loan & Agency and IB Loan Operations
Departments of the Administrative Agent at the addresses set forth in Section
10.2.  The Borrower shall give notification, by telephone, to the Administrative
Agent that the Borrowing Request and Pledged Eligible Assets Notice, if
applicable, have been delivered to the Administrative Agent.  Upon its receipt
of a Pledged Eligible Assets Notice, the Administrative Agent shall calculate
the Loan Value of the Eligible Assets identified therein, including those
referred to in clause (ii), and promptly notify the Borrower if the requirements
of Section 2.1(a)(ii) are not satisfied.





20

--------------------------------------------------------------------------------

 



(b)  Each borrowing under the Commitments shall be in an amount equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $5,000,000, such lesser amount);
provided, that each Swingline Lender may request, on behalf of the Borrower,
borrowings under the Commitments in other amounts pursuant to Section 2.4.  Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof.  Each Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office promptly, but in any event prior
to 5:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower, in funds immediately available to the Administrative Agent.  Such
borrowing (or, in the case of a borrowing of Borrowing Base A Loans, the portion
thereof which is covered by the Loan Value of the Eligible Assets identified in
the applicable Pledged Eligible Assets Notice as calculated by the
Administrative Agent pursuant to Section 2.2(a)) will then be made available to
the Borrower by the Administrative Agent by its transferring the aggregate
amount made available to the Administrative Agent by the Lenders (or the
relevant portion thereof) and in like funds as received by the Administrative
Agent to a settlement bank for the Borrower or to DTC or NSCC or otherwise as
directed by the Borrower, in either case on behalf of the Borrower and as
directed by it.  Notwithstanding anything to the contrary contained in this
Agreement, the Administrative Agent shall transfer the proceeds of any Borrowing
Base A Loans as set forth above prior to the related pledge of Eligible Assets
being confirmed, so long as such Eligible Assets have been identified by the
Borrower in a Pledged Eligible Assets Notice as being due to be delivered to it
or otherwise become available through DTC on the same day as such Pledged
Eligible Assets Notice, in each case in accordance with the terms of the
Security Agreement.

2.3 Swingline Loans.    (a) Subject to the terms and conditions hereof, the
Swingline Lenders may, in their sole discretion, agree to make a portion of the
credit otherwise available to the Borrower under the Commitments from time to
time during the Commitment Period by making swing line loans (“Swingline Loans”)
to the Borrower; provided that (i) the Borrower shall not use the proceeds of
any Swingline Loan to refinance or repay any outstanding Swingline Loan and (ii)
the Borrower shall not request, and the Swingline Lenders shall not make, any
Swingline Loans if, after giving effect to the making of such Swingline Loans,
the aggregate amount of the Available Commitments would be less than zero;
provided,  however, that (i) no Swingline Loan shall be made to the extent the
aggregate unpaid principal amount of all Loans would exceed the Total
Commitments (ii) no Swingline Loan that is a Borrowing Base A Loan shall be made
to the extent that the aggregate unpaid principal amount of all Borrowing Base A
Loans would exceed the aggregate Loan Value of the Pledged Eligible Assets
(including the Pledged Eligible Assets referred to in Section 2.4(a)(ii) with
respect to such Swingline Loan) and (iii) no Swingline Loan that is a Borrowing
Base B Loan shall be made to the extent that the aggregate principal amount of
all Borrowing Base B Loans would exceed the Borrowing Base B Limit;
provided further that Borrowing Base B Loans may not be borrowed on any date in
any rolling period of 90 consecutive days if Borrowing Base B Loans have already
been outstanding on 30 days during such period.    During the Commitment Period,
the Borrower may borrow, repay the Swingline Loans in whole or in part and
reborrow, all in accordance with the terms and conditions hereof. 

(b)  The Borrower shall repay to the Swingline Lenders the then unpaid principal
amount of any Swingline Loans on the earlier of the Termination Date and the
fourth Business Day after such Swingline Loans are made.

(c)  For the avoidance of doubt, the provision of Swingline Loans by any
Swingline Lender shall be in addition to, and shall not relieve such Lender
from, its obligation to make Revolving Loans ratably in proportion to the amount
of, its Commitment.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.    (a) The
Borrower may borrow Swingline Loans during the Commitment Period on any Business
Day, subject to





21

--------------------------------------------------------------------------------

 



the consent of the applicable Swingline Lender or Swingline Lenders, provided
that the Borrower shall deliver to the Administrative Agent, no later than 4:00
P.M. (or such later time as agreed by such Swingline Lender), New York City
time, on the requested Borrowing Date, (i) a Borrowing Request specifying (A)
the amount of Swingline Loans to be borrowed and the Swingline Lender or Lenders
that agreed to make such Swingline Loans (and the respective amounts thereof to
be made by them), (B) whether such Loans are to be Borrowing Base A Loans or
Borrowing Base B Loans or a combination thereof and (C) the requested Borrowing
Date (which shall be a Business Day during the Commitment Period) and (ii) in
the case of Borrowing Base A Loans, a Pledged Eligible Assets Notice and in the
case of Borrowing Base B Loans, a Borrowing Base B Limit Notice;
provided further that Borrowing Base B Loans may not be borrowed on any date in
any rolling period of 90 consecutive days if Borrowing Base B Loans have already
been outstanding on 30 days during such period.  The Borrowing Request and
Pledged Eligible Assets Notice, if applicable, shall be delivered by facsimile
transmission (with any such transmission deemed delivered upon receipt by the
Borrower of a facsimile transmission confirmation) to the Loan & Agency and IB
Loan Operations Departments of the Administrative Agent at the addresses set
forth in Section 10.2, with a copy to each applicable Swingline Lender.  The
Borrower shall give notification, by telephone, to the Administrative Agent that
the Borrowing Request has been delivered to the Administrative Agent.  Each
Swingline Lender that has agreed to make Swingline Loans covered by such request
shall promptly confirm such agreement to the Administrative Agent.  Upon its
receipt of a Pledged Eligible Assets Notice, the Administrative Agent shall
calculate the Loan Value of the Pledged Eligible Assets, including those
referred to in clause (ii), and promptly notify the Borrower and each applicable
Swingline Lender if the requirements of Section 2.3(a)(ii) are not satisfied.

(b)  Each borrowing of Swingline Loans shall be in an amount equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and shall be made by the
applicable Swingline Lender or Lenders.  Not later than 5:00 P.M. (or, if
earlier, within one hour following the Borrowing Request with respect thereto)
on the Borrowing Date specified in a notice in respect of Swingline Loans, each
Swingline Lender participating in such Swingline Loans shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of such Swingline Loans to be made by such
Swingline Lender.  The Administrative Agent shall make the proceeds of such
Swingline Loan (or, in the case of a Borrowing of Borrowing Base A Loans, the
portion thereof which is covered by the Loan Value of the Pledged Eligible
Assets as calculated by the Administrative Agent pursuant to Section 2.4(a))
available to the Borrower on such Borrowing Date by its transferring the
aggregate amount made available to the Administrative Agent by such Swingline
Lenders and in like funds as received by the Administrative Agent to a
settlement bank for the Borrower or to DTC or NSCC or otherwise as directed by
the Borrower, in either case on behalf of the Borrower and as directed by
it.  Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent shall transfer the proceeds of any Swingline Loans that are
Borrowing Base A Loans as set forth above prior to the related pledge of
Eligible Assets being confirmed, so long as such Eligible Assets have been
identified by the Borrower in a Pledged Eligible Assets Notice as being due to
be delivered to it or otherwise become available through DTC on the same day as
such Pledged Eligible Assets Notice, in each case in accordance with the terms
of the Security Agreement.

(c)  Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs each Swingline Lender to act on its behalf), on notice given by such
Swingline Lender on any Business Day no later than 4:00 P.M., New York City time
to the Administrative Agent, which will in turn promptly notify each Lender,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan, in an amount equal to such Lender’s Applicable Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lenders.  Each Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds promptly, but in any event prior
to 5:00 P.M., New York City time,





22

--------------------------------------------------------------------------------

 



on the date of such notice.  The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lenders
on a ratable basis for application by the Swingline Lenders to the repayment of
the Refunded Swingline Loans.  The Borrower irrevocably authorizes each
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the Lenders are not sufficient to repay in full such Refunded Swingline Loans
(with the proceeds of any such charge to be shared on a ratable basis with the
other Swingline Lender in a manner consistent with the procedures described in
Section 10.7(a)).

(d)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(c), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by any Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(c), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(c), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Administrative
Agent for distribution to the applicable Swingline Lenders on a ratable basis an
amount (the “Swingline Participation Amount”) equal to (i) such Lender’s
Applicable Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.

(e)  Whenever, at any time after a Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount in respect of the Swingline Loans
made by such Swingline Lender, a Swingline Lender receives any payment on
account of the Swingline Loans, such Swingline Lender will distribute to such
Lender through the Administrative Agent its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans by such Swingline
Lender then due); provided,  however, that in the event that such payment
received by such Swingline Lender is required to be returned, such Lender will
return to such Swingline Lender any portion thereof previously distributed to it
by such Swingline Lender.

(f)  Each Lender’s obligation to purchase participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against a Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 4, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.5 Commitment Fees, etc.    (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (subject to Section 2.16) a
commitment fee for the period from and including the date hereof to the last day
of the Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Commitment of such Lender during the period for
which payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.





23

--------------------------------------------------------------------------------

 



(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any agreements with the Administrative
Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Revolving Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Extensions of Credit would exceed the Total
Commitments.  Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Commitments then in effect.

2.7 Optional Prepayments.  The Borrower may at any time prior to 4:00 P.M., New
York City Time, on any Business Day, prepay the Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 1:00 P.M., New York City time, on the date of
such prepayment, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Borrowing Base A Loans or Borrowing Base B
Loans.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified
therein.  Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. 

2.8 Daily Calculation of Loan Value; Mandatory Prepayments; Release of Pledged
Eligible Assets.    (a) At or prior to 11:00 A.M., New York City time, on each
Business Day on which any Borrowing Base A Loans shall remain outstanding, the
Administrative Agent shall calculate the Loan Value of the Pledged Eligible
Assets (which calculation shall be made as of the close of business on the
previous Business Day) and shall promptly provide such calculation to the
Borrower.  In the event that the Administrative Agent determines that the
aggregate principal amount of Borrowing Base A Loans outstanding on such
Business Day exceeds the Loan Value of such Pledged Eligible Assets (a
“Deficiency”), the Administrative Agent shall promptly notify the Borrower of
such Deficiency in writing (any such notice, a “Deficiency Notice”).  In the
event of a Deficiency, the Borrower shall, within one Business Day of receipt of
a Deficiency Notice, either prepay Borrowing Base A Loans in an amount at least
equal to such Deficiency or pledge additional Eligible Assets with a Loan Value
at least equal to such Deficiency.

(b)  At or prior to 10:00 A.M., New York City time, on each Business Day on
which any Borrowing Base B Loans shall remain outstanding, the Borrower shall
deliver to the Administrative Agent a Borrowing Base B Limit Notice as of such
Business Day.  In the event that the aggregate principal amount of outstanding
Borrowing Base B Loans exceeds the Borrowing Base B Limit, the Borrower shall,
on such Business Day, prepay Borrowing Base B Loans in an amount sufficient to
cure such deficiency.  The Borrower shall also prepay the Borrowing Base B Loans
in full on the first Business Day on which Borrowing Base B Loans have been
outstanding for more than 30 days in any rolling period of 90 consecutive days.

(c)  Any Pledged Eligible Asset shall be released from the pledge thereof in
favor of the Lenders promptly upon the request of the Borrower; provided that
(i) no Event of Default has occurred and is continuing at such time and (ii) a
Deficiency would not be in existence after giving effect to such release and the
anticipated receipt anytime on the date of such release of any cash proceeds to
be used for the prepayment of Borrowing Base A Loans or additional Eligible
Assets identified by the Borrower to be





24

--------------------------------------------------------------------------------

 



used as substitute Pledged Eligible Assets.  For the avoidance of doubt, if the
requirements in clauses (i) and (ii) above are satisfied, the Administrative
Agent shall release Pledged Eligible Assets prior to its receipt of the cash
proceeds relating to the settlement of a sale of such Pledged Eligible Assets or
the confirmation of a pledge to it of substitute Eligible Assets, so long as
such cash proceeds or substitute Eligible Assets (including the source thereof)
have been identified by the Borrower to the Administrative Agent as being due to
be received by it on the same day.

(d)  Any prepayment made pursuant to this Section 2.8 shall be accompanied by a
notice delivered to the Administrative Agent specifying the date and amount of
such prepayment and whether such prepayment is of Borrowing Base A Loans or
Borrowing Base B Loans.

2.9 Interest Rates and Payment Dates.    (a)  Each Loan shall bear interest at a
rate per annum equal to the Federal Funds Rate plus the Applicable Margin.

(b)  (i) If any principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to the Loans plus
2% from the date of such non‑payment until such amount is paid in full (as well
after as before judgment) and (ii) if any Eligible Assets referred to in the
last sentence of Section 2.2(b) are not pledged prior to the close of the DTC
free pledge process on the same day as the Pledged Eligible Assets Notice
relating to such Eligible Assets, if an Event of Default specified in Section 8
(c)(ii) shall occur and be continuing, the portion of the Borrowing Base A Loans
then outstanding not covered by the Loan Value of the Pledged Eligible Assets
shall bear interest at a rate per annum equal to the rate then applicable to the
Loans plus 2%.

(c)  Interest shall be payable in arrears on each Interest Payment Date,
provided that (i) interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand and (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

2.10 Computation of Interest and Fees.    (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a Federal
Funds Rate.  Any change in the interest rate on a Loan shall become effective as
of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

2.11 Pro Rata Treatment and Payments.    (a)  Each borrowing of Revolving Loans
by the Borrower from the Lenders hereunder, each payment by the Borrower on
account of any commitment fee and any reduction of the Commitments of the
Lenders shall be made pro rata according to the Applicable Percentages of the
Lenders at the time thereof.





25

--------------------------------------------------------------------------------

 



(b)  Subject to Section 2.16, each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Lenders.

(c)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall, except as otherwise provided herein,
be made prior to 4:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds.  Subject to Section 2.16, the
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding sentence, interest thereon shall be
payable at the then applicable rate during such extension.

(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to its receipt of a Borrowing Request with respect to a borrowing
that such Lender will not make the amount that would constitute its share of
such borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon, at a rate equal to the greater of
(i) the Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Loans, on demand, from the Borrower.

(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

2.12 Requirements of Law.    (a)  If any Lender shall have determined that the
adoption of or any change in any Requirement of Law, including regarding capital
adequacy, taxation, liquidity requirements or required or targeted reserves or
special deposits, or in the interpretation or application thereof or compliance
by such Lender or any corporation controlling such Lender with any request or
directive, including regarding capital adequacy, taxation, liquidity
requirements or required or targeted reserves or special deposits (whether or
not having the force of law), from any Governmental Authority, made subsequent
to the date hereof shall have the effect of reducing the rate of return on such
Lender’s or





26

--------------------------------------------------------------------------------

 



such corporation’s capital or assets as a consequence of its obligations or
Loans hereunder to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such
reduction.  This Section 2.12 shall not apply with respect to any (i)Excluded
Taxes, (ii)Non-Excluded Taxes imposed (x) on or with respect to any payments
pursuant to this Agreement or any other Loan Document, or (y) on gross or net
income, profits, or revenue (including franchise taxes imposed in lieu of net
income taxes or value-added or similar taxes), or (iii) Other Taxes, in each
case, whether or not Borrower is responsible for such taxes pursuant to Section
2.13 (for the absence of doubt, the Borrower’s responsibility for any taxes
pursuant to this Section 2.12 shall be without duplication of any additional
amounts paid pursuant to Section 2.13).

(b)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.13 Taxes. (a)  Except as otherwise provided by law, all payments made by or on
account of any Loan Party under this Agreement shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions, withholdings or other
charges now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto (such amounts, “Taxes”).  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is not an Excluded Tax (“Non-Excluded Taxes”), then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13) the
applicable recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. 

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent a certified copy of an original official receipt received by the Borrower
showing payment thereof or, if such receipt is not available from the
Governmental Authority, other documentary evidence reasonably acceptable to the
Administrative Agent.  Without duplication of any additional amounts paid
pursuant to Section 2.13(a), if (i) the applicable Loan Party fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
(and after having had the ability to contest in good faith the payment of such
Taxes), (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are directly imposed on the





27

--------------------------------------------------------------------------------

 



Administrative Agent or any Lender, the Loan Parties shall indemnify the
Administrative Agent and the Lenders for any such Taxes that may become payable
by the Administrative Agent or any Lender as a result of any such failure or
direct imposition, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or assessed by the relevant Governmental Authority;
provided, however, that the Administrative Agent or Lender provides proper
documentation of the amount owing to such Governmental Authority.

(d)  Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes that are attributable to such Lender (including any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.6 relating
to the maintenance of a Participant Register) and that are payable or paid by
the Administrative Agent, together with all interest, penalties, reasonable
costs and expenses arising therefrom or with respect thereto, as determined by
the Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

(e)  Each Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and, with respect to any non-U.S.
withholding taxes, in such Lender’s judgment the completion, execution or
submission of any such documentation prescribed by the applicable law of such
jurisdiction (other than any documentation prescribed by the applicable law of
the jurisdiction in which such Lender is organized or its lending office is
located) would not materially prejudice the legal or commercial position of such
Lender or subject such Lender to any material unreimbursed cost.

(f)  Without limiting the generality of Section 2.13(e) above, each Lender that
is not a “United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non‑U.S. Lender” and any other lender, a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been acquired) two copies
of either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, W-8BEN-E or W-8ECI,
as applicable, or, in the case of a Non‑U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and an IRS Form W-8BEN or W-8BEN-E, or any subsequent versions thereof
or successors thereto, in each case, properly completed and duly executed by
such Non‑U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by or on behalf of the Borrower
under this Agreement and the other Loan Documents;.  Such forms shall be
delivered by each Non‑U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant acquires the related participation).  In the case of a Non-U.S.
Lender that is not the beneficial owner of any portion of any sums paid or
payable to such Lender under this Agreement, including a Non-U.S. Lender that is
treated as a partnership for U.S. federal income tax purposes, such Non-U.S.
Lender shall deliver to the Borrower and the Administrative Agent two properly
completed and duly executed copies of IRS Form W-8IMY, together with the
appropriate IRS Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, W-9 and/or portfolio
interest certificate with respect to each beneficial owner, and any other
certificate or statement of exemption required under the Code or the regulations
thereunder, to establish that any such amounts may be received without deduction
for, or at a reduced rate of, United States federal withholding tax,  In
addition, each Non‑U.S. Lender shall update such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non‑U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the





28

--------------------------------------------------------------------------------

 



Borrower and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate or form to
the Borrower.  Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent (or in the case of a Participant, to the Lender from which
the related Participation shall have been purchased) two copies of IRS Form W-9
certifying such U.S. Lender is exempt from U.S. Federal withholding
tax.  Notwithstanding any other provision of this paragraph, a Lender shall not
be required to deliver any form pursuant to this paragraph that such Lender is
not legally able to deliver.  If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(g)  If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.13, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.13 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest (to the
extent accrued from the date such refund is paid over to the Borrower) or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(h)  The agreements in this Section 2.13 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.14 Change of Lending Office.   Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.12 or 2.13(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided,  further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.12 or 2.13(a).

2.15 Replacement of Lenders.    (a)  The Borrower shall be permitted to replace,
or terminate the Commitment of, any Lender that (A) requests or becomes entitled
to (and does not waive) reimbursement for amounts owing pursuant to Section 2.12
or 2.13(a) or (B) becomes a Defaulting Lender; provided that (x) in the case of
a replacement (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such





29

--------------------------------------------------------------------------------

 



replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.14 that has eliminated the continued need for payment
of amounts owing pursuant to Section 2.12 or 2.13, (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the
replacement financial institution shall be reasonably satisfactory to the
Administrative Agent and each Swingline Lender, if any, that holds Swingline
Loans outstanding at the time of such replacement (such approvals not to be
unreasonably withheld or delayed), (vi) the replaced Lender shall be obligated
to make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), and (vii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.12 or 2.13, as the case may be, and
(y) any such replacement or termination shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(b)  If, in connection with any proposed amendment, modification, waiver or
termination pursuant to Section 10.1 (a “Proposed Change”) requiring the consent
of all affected Lenders, the consent of the Required Lenders is obtained, but
the consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this clause (b) being
referred to as a “Non-Consenting Lender”), then, a Person or Persons designated
by the Borrower and reasonably acceptable to the Administrative Agent and each
Swingline Lender, if any, that holds Swingline Loans at such time, shall have
the right (but shall have no obligation) to purchase from such Non-Consenting
Lenders, and such Non-Consenting Lenders agree that they shall, upon the
Borrower’s request, sell and assign to such Person or Persons, all of the Loans
and Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated at par pursuant to an Assignment and
Assumption; provided that such Person shall not be the Borrower or any of its
Affiliates.

2.16 Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.5;

(b)  the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether all Lenders, the Supermajority Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.1), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately when compared to
other affected Lenders shall require the consent of such Defaulting Lender;
provided further that the Commitment of a Defaulting Lender cannot be increased
or extended without such Defaulting Lender’s consent;  

(c)  unless otherwise agreed by the Administrative Agent and the Borrower, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this





30

--------------------------------------------------------------------------------

 



Agreement, as determined by the Administrative Agent, and (iii) third, to such
Defaulting Lender or as otherwise directed by a court of competent
jurisdiction..    

The rights and remedies against a Defaulting Lender under this Section 2.16 are
in addition to all other rights and remedies which the Borrower may have against
such Defaulting Lender with respect to any Funding Default and which the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.

2.17 Incremental Commitments. (a)  The Borrower may, by written notice to the
Administrative Agent from time to time, request Incremental Commitments in an
amount not to exceed the Incremental Amount from one or more Incremental Lenders
(which may include any existing Lender) willing to provide such Incremental
Commitments, as the case may be, in their own discretion; provided, that (i)
each Incremental Lender shall be subject to the approval of the Administrative
Agent and each Swingline Lender (which approval shall not be unreasonably
withheld or delayed) unless such Incremental Lender is a Lender, and (ii) each
Incremental Commitment shall be on the same terms as the existing Commitments
and in all respects shall become a part of the Commitments hereunder on such
terms; provided, that, the Applicable Margin and Commitment Fee Rate applicable
to the then-existing Commitments shall automatically be increased (but in no
event decreased) to the extent necessary to cause any Incremental Commitment to
comply with this clause (ii).  Such notice shall set forth (i)the amount of the
Incremental Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $10,000,000 (or such lesser amount as the
Administrative Agent may agree) or equal to the remaining Incremental Amount),
(ii)the aggregate amount of Incremental Commitments, which shall not exceed the
Incremental Amount, and (iii)the date on which such Incremental Commitments are
requested to become effective (the “Increased Amount Date”).

(b)  The Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement.  Each of the parties
hereto hereby agrees that upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to increase the Commitments by the amount of the Incremental
Commitments evidenced thereby.  Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrowers’ consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(c)  Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.17 unless (i)on the date of such effectiveness,
the conditions set forth in paragraphs (c) and (d) of Section 4.2 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Borrower,
and (ii)the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates and documentation to the extent
reasonably required by the Administrative Agent, in each case consistent with
those delivered on the Closing Date under Section 4.1 and such additional
documents and filings as the Administrative Agent may reasonably require to
assure that the Revolving Loans in respect of Incremental Commitments are
secured by the Collateral ratably with all other Revolving Loans.

(d)  Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure all Revolving
Loans in respect of Incremental Commitments, when originally made, are included
in each Borrowing of outstanding Revolving Loans on a pro rata basis.





31

--------------------------------------------------------------------------------

 



SECTION 3.REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Loan Party hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1 Financial Condition.  The audited consolidated balance sheets of each Loan
Party and its respective Subsidiaries as of December 31, 2014, December 31, 2015
and December 31, 2016, and the related consolidated statements of income and of
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from KPMG LLP, present fairly the
consolidated financial condition of each Loan Party and its respective
Subsidiaries as at such date, and the consolidated results of their operations
and consolidated cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheets of each Loan Party and its respective
Subsidiaries as at March 31, 2017, June 30, 2017 and September 30, 2017, the
unaudited consolidated statements of income and cash flows for the Guarantor and
its Subsidiaries for the nine-month period ended September 30, 2017 and the
Quarterly Condensed Consolidated Financial Statements for the Borrower and its
Subsidiaries for its fiscal quarter ended September 30, 2017, present fairly the
consolidated financial condition of each Loan Party and its respective
Subsidiaries as at such date, and the consolidated results of their operations
and consolidated cash flows for the nine- or three-month, as the case may be,
period then ended (subject to normal year-end audit adjustments).  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  As of the Closing Date, the Guarantor and its
Subsidiaries, taken as a whole, have no material Guarantee Obligations, material
contingent liabilities or material liabilities for Taxes, or any long‑term
leases or unusual forward or long‑term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph, referred in the notes thereto, or under the
heading “Legal Proceedings” of the Guarantor’s Form 10-Q, filed November 7, 2017
(for the period ended September 30, 2017) or listed on Schedule 3.1 hereto.

3.2 No Change.  Except for matters that are specifically described in the first,
second or third paragraphs under the heading “Contingencies – Legal Matters” of
the Guarantor’s Form 10-Q, filed November 7, 2017 (for the period ended
September 30, 2017), and (x) with respect to such first paragraph, any claims
resulting from the settlement described therein or other matters directly
arising out of the facts previously publicly disclosed with respect to the
investigation described therein and (y) with respect to such second and third
paragraphs, any class action or shareholder derivative proceedings related to
such matters, since December 31, 2016, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

3.3 Existence; Compliance with Law.  Each Material Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) in the
case of each Broker-Dealer Subsidiary, has obtained the Broker-Dealer Licenses
and Memberships and Broker-Dealer Registrations, which, in each case, are the
licenses, memberships and registrations necessary in the normal conduct of its
business, (d) is duly qualified as a foreign corporation or other organization
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and (e) is in compliance with all Requirements of Law, except, in
the case of clauses (c), (d) and (e) above, to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.





32

--------------------------------------------------------------------------------

 



3.4 Power; Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority, FINRA or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 3.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect, (ii) the
filings referred to in Section 3.18 or (iii) such other consents,
authorizations, filings and notices the failure to receive or make would not
reasonably be expected to have a Material Adverse Effect.  Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any material Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any material Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents). 

3.6 Litigation.  Except for matters that are specifically described in the
first, second or third paragraphs under the heading “Contingencies – Legal
Matters” of the Guarantor’s Form 10-Q, filed November 7, 2017 (for the period
ended September 30, 2017), and (x) with respect to such first paragraph, any
claims resulting from the settlement described therein or other matters directly
arising out of the facts previously publicly disclosed with respect to the
investigation described therein and (y) with respect to such second and third
paragraphs, any class action or shareholder derivative proceedings related to
such matters, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority or FINRA is pending or, to the knowledge
any Loan Party, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect.

3.7 No Default.  No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.

3.8 Ownership of Property; Liens.  Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, except in each case as
would not reasonably be expected to have a Material Adverse Effect, and none of
such property of the Guarantor is subject to any Lien except as permitted by
Section 6.2.

3.9 Intellectual Property.  Each Material Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted, except as may





33

--------------------------------------------------------------------------------

 



have been disclosed in a Loan Party’s filings with the SEC prior to the date
hereof, no claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does any Loan Party know of any
valid basis for any such claim, and the use of Intellectual Property by each
Material Group Member does not infringe on the rights of any Person in any
respect, except in each case as would not reasonably be expected to have a
Material Adverse Effect.

3.10 Taxes.  Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority other than
(a) any Taxes the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member or (b) except in the case of filing consolidated Federal income tax
returns, to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.  To the knowledge of any Loan
Party, no material tax lien (other than any lien described in Section 6.2(a))
has been filed with respect to any such tax, fee or other charge.

3.11 Federal Regulations.    (a) The Borrower is an “exempted borrower” within
the meaning of such quoted term under Regulation U, and no part of the proceeds
of any Loans, and no other extensions of credit hereunder, will be used for any
purpose that violates the provisions of the Regulations of the Board.

(b)  Each Broker-Dealer Subsidiary that is a Domestic Subsidiary is a broker and
dealer subject to the provisions of Regulation T of the Board.  Each
Broker-Dealer Subsidiary that is a Domestic Subsidiary maintains procedures and
internal controls reasonably designed to ensure that such Broker-Dealer
Subsidiary does not extend or maintain credit to or for its customers other than
in accordance with the provisions of Regulation T, and members of each
Broker-Dealer Subsidiary that is a Domestic Subsidiary regularly supervise its
activities and the activities of members and employees of such Broker-Dealer
Subsidiary to insure that such Broker-Dealer Subsidiary does not extend or
maintain credit to or for its customers other than in accordance with the
provisions of Regulation T, except for occasional inadvertent failures to comply
with Regulation T in connection with transactions which are not material either
in number or amount.

3.12 ERISA. Except as set forth on Schedule 3.12, neither a Reportable Event nor
a failure to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made with
respect to any Plan, and each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code.  No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Single
Employer Plan has arisen, during such five-year period.  The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made, exceed the value of the assets of
such Plan allocable to such accrued benefits by a material amount and there has
been no determination that any Single Employer Plan is in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA).  No
Loan Party or Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a material liability under ERISA, and no Loan Party or any
Commonly Controlled Entity would become subject to any material liability under
ERISA if any such Loan Party or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made.  No such
Multiemployer Plan is Insolvent, and no Loan Party or Commonly Controlled Entity





34

--------------------------------------------------------------------------------

 



has received a notice of a determination that any Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).

3.13 Membership in FINRA; Registration, etc  Each Broker-Dealer Subsidiary that
(a) is a Domestic Subsidiary is a member in good standing of FINRA and is duly
registered as a broker-dealer with the SEC and in each state where the conduct
of a material portion of its business requires such registration and (b) is not
a Domestic Subsidiary is duly registered as a broker-dealer with the applicable
governing body where the conduct of its business requires such
registration.  Each Loan Party is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.  No Loan Party is subject to regulation under
any Requirement of Law (other than Regulation X of the Board) that limits its
ability to borrow Loans under the provisions hereof.

3.14 Subsidiaries.  Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a)Schedule 3.14
sets forth the name and jurisdiction of incorporation of each Subsidiary of a
Loan Party and, as to each such Subsidiary, the percentage of issued Capital
Stock owned by any Loan Party or any Subsidiary of a Loan Party and (b)all of
the issued and outstanding shares of capital stock or other ownership interests
of such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

3.15 Use of Proceeds.    (a) The proceeds of the Borrowing Base A Loans shall be
used to meet the liquidity needs of the Borrower arising as a result of or in
connection with (i) financing security positions arising from non-standard
settlements, (ii) financing security positions arising from disruptions caused
by a default of a depositary or the rejection of securities deliveries in
connection with executed trades or due to problems with the Fed Wire or other
money transfer system, (iii) financing failed settlements, (iv) clearing fund
deposit requirements, (v) on the Closing Date, refinancing any amounts
outstanding under the Existing Credit Agreement or (vi) other working capital
purposes. 

(b)  The proceeds of the Borrowing Base B Loans shall only be used to satisfy
NSCC Deposit Requirements.

3.16 Environmental Matters.  Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:

(a)  the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b)  no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Loan Party have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;





35

--------------------------------------------------------------------------------

 



(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Loan Party, threatened, under any Environmental Law
to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)  no Group Member has assumed any liability of any other Person under
Environmental Laws.

3.17 Accuracy of Information, etc.  No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading;
provided, that the projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. 

3.18 Security Documents.  The Security Agreement is effective to create in favor
of the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Collateral described in the Security Agreement,
when financing statements and other filings specified on Schedule 3.18(a) in
appropriate form are filed in the offices specified on Schedule 3.18(a), the
Security Agreement shall create a fully perfected Lien on, and security interest
in, all right, title and interest of the Borrower in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Security
Agreement), in each case to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements or such other filings specified on
Schedule 3.18(a)), in each case prior and superior in right to any other person
(other than Permitted Liens).  In the case of the Collateral described in the
Security Agreement a Lien on which can be perfected by control, when the
Administrative Agent has control of such Collateral, the Security Agreement
shall create a fully perfected Lien on, and security interest in such Collateral
and the proceeds thereof, in each case prior and superior in right to any other
Person (except for Limited Permitted Liens), except to the extent otherwise
provided in the Uniform Commercial Code.





36

--------------------------------------------------------------------------------

 



3.19 Anti-Corruption Laws and Sanctions.  The Borrower and the Guarantor have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Borrower, the Guarantor, their respective Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Guarantor, the Borrower, their respective
Subsidiaries and their respective officers and directors, and to the knowledge
of the Borrower and the Guarantor, their respective employees and agents, are in
compliance with Anti-Corruption Laws and are in compliance with applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Borrower or the Guarantor
being designated as a Sanctioned Person.  None of (a) the Guarantor, the
Borrower, any of their respective Subsidiaries or any of their respective
directors, officers or employees, or (b)  to the knowledge of the Guarantor or
the Borrower, any agent of the Guarantor, the Borrower or any of their
respective Subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing, use of proceeds or other transaction contemplated by the Credit
Agreement will violate Anti-Corruption Laws or applicable Sanctions. 

3.20 EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.

SECTION 4.CONDITIONS PRECEDENT

4.1 Conditions to Closing Date.  The effectiveness of this Agreement and the
obligation of each Lender to make Loans hereunder is subject to the satisfaction
of the following conditions precedent (if not otherwise waived in accordance
with Section 10.1) on the Closing Date:

(a)Credit Agreement; Security Agreement.  The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
the Borrower, the Guarantor and each Person listed on Schedule 1.1A and (ii) the
Security Agreement, executed and delivered by the Borrower.

(b)Financial Statements.  The Administrative Agent shall have received the
financial statements referred to in Section 3.1 (it being understood that any
public filing of such financials with the SEC shall constitute delivery of such
financials).

(c)Approvals.  All governmental and third party approvals (including shareholder
approvals, if any) necessary in connection with the continuing operations of the
Group Members and the transactions contemplated hereby shall have been obtained
and be in full force and effect.

(d)Lien Searches.  The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions and offices in the United States
where liens on material assets of the Borrower are required to be filed or
recorded.

(e)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. 

(f)Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.





37

--------------------------------------------------------------------------------

 



(g)Legal Opinions.  The Administrative Agent shall have received the following
executed legal opinions:

(i)the legal opinion of Arnold & Porter Kaye Scholer LLP, counsel to the
Borrower and its Subsidiaries, in form and substance reasonably acceptable to
the Administrative Agent; and

(ii)the legal opinion of Angélique F.M. DeSanto, general counsel of the
Guarantor, in form and substance reasonably acceptable to the Administrative
Agent.

(h)Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.2), shall be in proper form for filing,
registration or recordation.

(i)Patriot Act and Anti-Money Laundering Legislation.  The Administrative Agent
and the Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” rules
and the Patriot Act reasonably requested by such Person at least two Business
Days prior to the Closing Date in writing.

(j)Existing Credit Agreement.  The Administrative Agent shall have received
satisfactory evidence that the Existing Credit Agreement shall have been
terminated and all amounts thereunder (other than contingent indemnification
obligations for which no claim has been made) shall have been paid in full and
(ii) satisfactory arrangements shall have been made for the termination of all
Liens granted in connection therewith. 

4.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date is subject
to the satisfaction of the following conditions precedent:

(a)Borrowing Notices.  The Administrative Agent and, in the case of Swingline
Loans, the Swingline Lender or Swingline Lenders, shall have received a
Borrowing Request and a Pledged Eligible Assets Notice or a Borrowing Base B
Limit Notice, as applicable and each required telephonic notice provided in
Sections 2.2(a) and 2.4(a), as applicable.

(b)DTC Pledge.  With respect to Borrowing Base A Loans, the Borrower shall have
instructed DTC to credit the Eligible Assets contemplated to be delivered
pursuant to Section 2.1 or 2.3, as applicable, as identified in the applicable
Pledged Eligible Assets Notice to the pledgee account of the Administrative
Agent with DTC upon, if necessary, delivery of such Eligible Assets to the
Borrower or payment by it therefor. 

(c)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date or, if such representation and warranty relates to a specific date,
then as of such date; and, in the case of a Borrowing Base A Loan to be secured
with Pledged Eligible Assets from a Non-Diversified Pool, such Pledged Eligible
Assets are designated to be delivered by the Borrower pursuant to a purchase or
sale transaction at an agreed price.





38

--------------------------------------------------------------------------------

 



(d)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

SECTION 5.AFFIRMATIVE COVENANTS

Each Loan Party hereby agrees that, so long as the Commitments remain in effect
or any Loan or other amount (other than contingent indemnification obligations
for which no claim has been made) is owing to any Lender or the Administrative
Agent hereunder, such Loan Party shall and shall cause each of its Subsidiaries
to:

5.1 Financial Statements.

 Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):

(a)not later than the earlier of (x) 90 days after the end of each fiscal year
of the Guarantor and (y) the date on which the same is required to be filed with
the SEC, (i) a copy of the audited consolidated balance sheets of the Guarantor
and its Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year and (ii) a
copy of the audited consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and cash flows for such fiscal year, in each case reported
on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by KPMG LLP or other
independent certified public accountants of nationally recognized standing; and

(b) (i) not later than the earlier of (x) 45 days after the end of each of the
first three quarterly periods of each fiscal year of the Guarantor and (y) the
date on which the same is required to be filed with the SEC, the unaudited
consolidated balance sheets of the Guarantor and its Subsidiaries as at the end
of such quarter and the related unaudited consolidated statements of income and
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer of the Guarantor as being
fairly stated in all material respects (subject to normal year‑end audit
adjustments), and (ii) not later than 45 days after the end of each quarterly
period of each fiscal year of the Borrower, the Part II FOCUS Report of the
Borrower for such quarter.

All such financial statements (other than Part II FOCUS Reports) shall fairly
present in all material respects the financial condition and results of
operations of each Loan Party to which such financial statements relate and such
Loan Party’s respective consolidated Subsidiaries and shall be prepared in
reasonable detail and in accordance with GAAP applied (except as approved by
such accountants or officer, as the case may be, and disclosed in reasonable
detail therein) consistently throughout the periods reflected therein and with
prior periods, where applicable.  All such Part II FOCUS Reports shall fairly
present in all material respects the financial condition and results of
operations of the Borrower and shall be prepared in reasonable
detail.  Documents required to be delivered pursuant to this Section 5.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered by posting such documents electronically with notice to
the Administrative Agent and each Lender thereof and if so posted, shall be
deemed to have been delivered on the date (i) on which such Loan Party posts
such documents, or provides a link thereto on the Internet at the Guarantor’s
website address at





39

--------------------------------------------------------------------------------

 



www.itg.com; or (ii) on which such documents are posted on such Loan Party’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).  

5.2 Certificates; Other Information.  Furnish to the Administrative Agent and
each Lender (or, in the case of clause (d), to the relevant Lender):

(a)concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer of the Guarantor stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party;

(b)within five Business Days after the same are sent, copies of all financial
statements and reports that the Guarantor sends to the public holders of any
class of its debt securities or public equity securities, to the extent not
otherwise provided on the Internet at the Guarantor’s website address at
www.itg.com;

(c)within five Business Days after the end of each calendar month, a certificate
of a Responsible Officer of the Borrower indicating the Eligible NSCC Margin
Deposits in effect for each Business Day in the most recently ended calendar
month; and

(d)promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent.

5.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including Taxes), except where (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) such failure would not
reasonably be expected to have a Material Adverse Effect.

5.4 Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges, Broker-Dealer Licenses and
Memberships, Broker-Dealer Registrations and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.3 or Section 6.4(e) and except to the extent (other than
with respect to the preservation of the existence of the Loan Parties) that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.5 Maintenance of Property; Insurance.  (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts





40

--------------------------------------------------------------------------------

 



and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

5.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and (b)
upon reasonable prior notice to the Loan Parties, permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants, all at any reasonable time during normal business hours and so
often as may reasonably be desired.

5.7 Notices.  Promptly give notice to the Administrative Agent and each Lender
of (to the extent not promptly delivered on the Internet at the Guarantor’s
website address at www.itg.com):

(a)the occurrence of any Default or Event of Default;

(b) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $5,000,000 or more and not covered by insurance or (ii) which
relates to any Loan Document;

(c)the following events, as soon as possible and in any event within 30 days
after any Loan Party knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Plan, the determination that any Single
Employer Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA), the creation of any Lien in favor of the PBGC or
a Single-Employer Plan or any withdrawal from, or the termination or Insolvency
of, any Multiemployer Plan or determination that any Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or (ii) the institution of proceedings by the PBGC,
any Loan Party, any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from Insolvency of any Multiemployer Plan, the
termination of any Single-Employer Plan, or determination that any Multiemployer
Plan is in “endangered” or “critical” status (within the meaning of Section 432
of the Code or Section 305 of ERISA);  and

(d)any development or event that, in the reasonable judgment of any Loan Party,
has had or would reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer of the Guarantor setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

5.8 Compliance with Regulatory Requirements.  The Borrower will, and the
Guarantor will cause each Broker-Dealer Subsidiary to comply with all material
rules and regulations of the SEC and FINRA applicable to it (including such
rules and regulations dealing with net capital requirements); except where the
failure to so comply is immaterial non-compliance with such rules and
regulations.

5.9 Anti-Corruption Laws and Sanctions.  The Guarantor and the Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its





41

--------------------------------------------------------------------------------

 



Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. 

SECTION 6.NEGATIVE COVENANTS

Each Loan Party hereby agrees that, so long as the Commitments remain in effect
or any Loan or other amount (other than contingent indemnification obligations
for which no claim has been made) is owing to any Lender or the Administrative
Agent hereunder, such Loan Party shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

6.1 Financial Condition Covenants.    (a)  Maximum Consolidated Leverage
Ratio.  Permit the Consolidated Leverage Ratio at any time of the Guarantor and
its Subsidiaries to exceed 1.50 to 1.00.

(b)  Minimum Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net
Worth at any time to be less than (i) with respect to the Borrower, $140,000,000
or (ii) with respect to the Guarantor, $200,000,000.

(c)  Minimum Regulatory Capital.  Permit the Net Capital of the Borrower at any
time to be less than $50,000,000 in excess of the minimum amount of Net Capital
required by the Exchange Act.

(d)  Minimum Liquidity Ratio. Permit the Liquidity Ratio of the Borrower at any
time to be less than 1.0 to 1.0.

6.2 Liens.

Create, incur, assume or suffer to exist any Lien upon any property of the
Guarantor, whether now owned or hereafter acquired, except:

(a)Liens for Taxes not yet due or that are being contested in good faith;
provided that, to the extent required, adequate reserves with respect thereto
are maintained on the books of the Guarantor in conformity with GAAP;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Guarantor;

(f)Liens in existence on the date hereof listed on Schedule 6.2(f) and Liens
incurred to secure any Indebtedness to refinance Indebtedness secured by such
Liens; provided that no such Lien is spread to cover any additional property
after the Closing Date (other than (A) after-





42

--------------------------------------------------------------------------------

 



acquired property that is related to the property covered by such Lien and (B)
proceeds and products of such property) and that the principal amount of
Indebtedness secured thereby is not increased;

(g)Liens on fixed or capital assets acquired, constructed or improved by the
Guarantor; provided that (i) such security interests are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (ii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iii) such security interests shall not apply to any other property of the
Guarantor (other than (A) after-acquired property that is related to the
property covered by such Lien and (B) proceeds and products of such property);

(h)Liens created pursuant to the Security Documents;

(i)any interest or title of a lessor under any lease entered into by the
Guarantor in the ordinary course of its business and covering only the assets so
leased;

(j)any Lien existing on any property or asset prior to the acquisition thereof
by the Guarantor; provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition, (ii) such Lien shall not apply to any
other property or assets of the Guarantor and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof as of such date;

(k)Liens incidental to the conduct of its business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
detract from the value of its property or assets or impair the use thereof in
the operation of its business;

(l)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8(h) or securing appeal or other surety bonds relating
to such judgments;

(m)Liens securing Indebtedness of the Guarantor; provided that such Indebtedness
is stated to mature after (and includes no fixed repayment or repurchase
obligations other than customary amortization and customary mandatory
prepayments or redemptions for similar Indebtedness prior to) the date that is
180 days after the Termination Date;

(n)Liens securing Indebtedness of the Guarantor if the obligations of the
Guarantor under Section 7 are secured equally and ratably with or senior to the
Liens securing such Indebtedness; provided that if requested by the Borrower
with respect to such Liens, the Administrative Agent shall (and is hereby
authorized to), on behalf of itself and the Lenders, enter into an intercreditor
agreement reasonably satisfactory to the Administrative Agent providing that
such new Liens will be secured equally and ratably with, or junior to (as
directed by the Borrower) the Liens granted in respect of the such obligations
under Section 7, on customary terms;

(o)Liens on fixed assets owned by and leaseholds of the Guarantor; provided that
the aggregate principal amount at any time outstanding of obligations secured by
such Liens incurred pursuant to this clause (o) shall not exceed $35,000,000;
and





43

--------------------------------------------------------------------------------

 



(p)any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (f), (g)
and (j); provided that (i) the obligations secured thereby shall be limited to
the obligations secured by the Lien so extended, renewed or replaced (and, to
the extent provided in the foregoing clauses, extensions, renewals and
replacements thereof) and (ii) such Lien shall be limited to all or a part of
the assets that secured the Lien so extended, renewed or replaced (and any (A)
after-acquired property that is related to the property covered by such Lien and
(B) proceeds and products of such property).

6.3 Fundamental Changes.   Merge, consolidate or amalgamate, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its property or business, except that:

(a)the Guarantor or any of its Subsidiaries may merge, amalgamate or consolidate
with any Person; provided that (A) in the case of any merger, amalgamation or
consolidation involving the Borrower, the Borrower shall be the continuing or
surviving corporation and (B) in the case of any merger or consolidation
involving the Guarantor, the Guarantor shall be the surviving Person;

(b)any Subsidiary of the Guarantor (other than the Borrower) may Dispose of all
or substantially all of its assets (i) to the Guarantor or any Subsidiary or
(ii) pursuant to a Disposition permitted by Section 6.4;

(c)any Investment expressly permitted by Section 6.7 may be structured as a
merger, consolidation or amalgamation; and

(d)any Subsidiary of the Guarantor (other than the Borrower) may liquidate, wind
up or dissolve if the Guarantor determines in good faith that such liquidation
or dissolution is in the best interests of the Loan Parties and the Borrower and
is not materially disadvantageous to the Lenders.

6.4 Disposition of Property.   Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a)the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory and other assets (including securities and
derivatives) in the ordinary course of business;

(c)Dispositions permitted by clause (i) of Section 6.3(b);

(d)the sale or issuance of the Capital Stock of any Subsidiary of the Guarantor
(other than the Borrower) to any Group Member;

(e) (i) the sale by any Loan Party of its property or assets to another Loan
Party, (ii) the sale by any Subsidiary of the Guarantor (other than the
Borrower) of its property or assets to another Group Member;

(f)any Restricted Payment or Investment that is permitted to be made, and is
made, under Section 6.5 or 6.7, respectively;





44

--------------------------------------------------------------------------------

 



(g)the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(h)sales or grants of licenses or sublicenses to use the Guarantor’s or any of
its Subsidiaries’ trademarks, patents, trade secrets, know-how or other
intellectual property and technology to the extent that such sale, license or
sublicense does not prohibit the licensor from using such trademark, patent,
trade secret, know-how, technology or other intellectual property and is in the
ordinary course of business;

(i)the sale by the Guarantor or any of its Subsidiaries of computer and other
similar equipment not to exceed $30,000,000 in the aggregate;

(j)any Disposition of property or issuance or sale of any shares of the Capital
Stock of any Subsidiary of the Guarantor (other than the Borrower) so long as
(i)no Default shall have occurred and be continuing or would exist after giving
effect thereto, (ii)such Disposition to a Person that is not a Group Member is
for consideration at least equivalent to the fair market value of such property
or Capital Stock and (iii)the Guarantor shall be in compliance, on a pro forma
basis after giving effect to such Disposition, with the covenants contained in
Section 6.1 recomputed as at the last day of the most recently ended fiscal
quarter of the Guarantor and the Subsidiaries as if such Disposition had
occurred on the first day of each relevant period for testing such compliance;
and

(k)the Disposition of any property in a Sale/Leaseback Transaction within six
months of the acquisition of such property.

6.5 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Guarantor, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Guarantor (collectively,
“Restricted Payments”), except that the Guarantor may make Restricted Payments
so long as no Default shall have occurred and be continuing or would exist after
giving effect thereto.

6.6 Capital Expenditures.  Make or commit to make any Capital Expenditure,
except (a)Capital Expenditures described on Schedule 6.6 hereto and (b)Capital
Expenditures of the Guarantor and its Subsidiaries in the ordinary course of
business not exceeding $40,000,000 per fiscal year; provided, that such amount
referred to above, if not so expended in the fiscal year for which it is
permitted, may be carried over for expenditure in any succeeding fiscal year.

6.7 Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:

(a)extensions of trade credit in the ordinary course of business;

(b)investments in Cash Equivalents (and other Investments in the ordinary course
of a broker-dealer business);





45

--------------------------------------------------------------------------------

 



(c)Guarantee Obligations incurred in the ordinary course of business by the
Guarantor or any of its Subsidiaries of obligations of the Guarantor or any
Subsidiary;

(d)loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;

(e)other Investments constituting Permitted Acquisitions;

(f)intercompany Investments by any Group Member in another Group Member;

(g)Investments consisting of extensions of credit entered into or made or that
are received in the ordinary course of business in accordance with normal
practice and Investments in Swap Agreements;

(h)Investments existing on the date hereof and set forth on Schedule 6.7(h) and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment as in effect on the date hereof or as otherwise
permitted by this Section 6.7; and

(i)in addition to Investments otherwise expressly permitted by this Section, any
Investment by the Guarantor or any of its Subsidiaries so long as (i)no Default
shall have occurred and be continuing or would exist after giving effect thereto
and (ii)the Guarantor shall be in compliance, on a pro forma basis after giving
effect to such Investment, with the covenants contained in Section 6.1
recomputed as at the last day of the most recently ended fiscal quarter of the
Guarantor and the Subsidiaries as if such Investment had occurred on the first
day of each relevant period for testing such compliance.

6.8 Transactions with Affiliates.  Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Group Member) unless such transaction is (a) (i) otherwise
permitted under this Agreement, (ii) in the ordinary course of business of the
relevant Group Member, or (iii) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate or (b) a Restricted Payment
permitted by Section 6.5. 

6.9 Changes in Fiscal Periods.  Permit the fiscal year of a Loan Party to end on
a day other than December 31 or change a Loan Party’s method of determining
fiscal quarters.

6.10 Anti-Corruption Laws and Sanctions.  The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing directly or, to their
knowledge, indirectly (a) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

6.11 Lines of Business.  Enter into any business (including, for the avoidance
of doubt, through any Investment permitted by Section 6.7), either directly or
through any Subsidiary, except for those businesses in which the Guarantor and
its Subsidiaries are engaged on the Closing Date





46

--------------------------------------------------------------------------------

 



and businesses similar, ancillary, complementary or otherwise reasonably related
thereto or that are a reasonable extension, development or expansion thereof.

SECTION 7.GUARANTEE 

7.1 Guarantee. 

(a)  The Guarantor hereby unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Lenders, and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.  Anything herein or
in any other Loan Document to the contrary notwithstanding, the maximum
liability of the Guarantor hereunder and under the other Loan Documents shall in
no event exceed the amount which can be guaranteed by the Guarantor under
applicable federal and state laws relating to the insolvency of debtors.

(b)  The Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor hereunder without
impairing the guarantee contained in this Section 7 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

(c)  The guarantee contained in this Section 7 shall remain in full force and
effect until all the Obligations (other than contingent indemnification
obligations for which no claim has been made) and the obligations of the
Guarantor under the guarantee contained in this Section 7 shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement the
Borrower may be free from any Obligations.

(d)  No payment made by the Borrower, the Guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower, the Guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Guarantor in respect of the Obligations or any payment received or
collected from the Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of the Guarantor hereunder until the
Obligations are paid in full and the Commitments are terminated.

7.2 No Subrogation.  Notwithstanding any payment made by the Guarantor hereunder
or any set-off or application of funds of the Guarantor by the Administrative
Agent or any Lender, the Guarantor shall not be entitled to be subrogated to any
of the rights of the Administrative Agent or any Lender against the Borrower or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
the Guarantor seek or be entitled to seek any contribution or reimbursement from
the Borrower in respect of payments made by the Guarantor hereunder, until all
amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Obligations (other than contingent indemnification obligations
for which no claim has been made) are paid in full and the Commitments are
terminated.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations (other than
contingent indemnification obligations for which no claim has been made) shall
not have been paid in full, such amount shall be held by the Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the





47

--------------------------------------------------------------------------------

 



Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

7.3 Amendments, etc. with respect to the Obligations.  The Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, increased,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders, the Supermajority Lenders or
all Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released.  Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in this Section 7 or any property subject thereto. 

7.4 Guarantee Absolute and Unconditional.  The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 7 or acceptance of the guarantee
contained in this Section 7; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, increased or waived, in reliance upon the guarantee contained
in this Section 7; and all dealings between the Borrower and the Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 7.  The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or the Guarantor with respect to the
Obligations.  The Guarantor understands and agrees that the guarantee contained
in this Section 7 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of the Guarantor under the guarantee contained in this Section 7, in
bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower or any other Person or against any collateral security
or guarantee for the Obligations or any right of offset with respect thereto,
and any failure by the Administrative Agent or any Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower or any other Person or to realize upon any such collateral security
or guarantee or to exercise any such right of offset, or any release of the
Borrower or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve the Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as





48

--------------------------------------------------------------------------------

 



a matter of law, of the Administrative Agent or any Lender against the
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

7.5 Reinstatement.  The guarantee contained in this Section 7 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or the Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or the Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

7.6 Payments.  The Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

SECTION 8.EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate (including
any certification of any financial statement) furnished by it at any time under
or in connection with this Agreement or any such other Loan Document shall prove
to have been inaccurate in any material respect on or as of the date made or
deemed made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6 hereof or (ii) the Borrower shall fail to cure
the Deficiency, if any, arising as a result of its failure to effect a DTC
pledge of any Eligible Assets referred to in the last sentence of Section 2.2(b)
prior to the close of the DTC free pledge process on the same day as the Pledged
Eligible Assets Notice relating to such Eligible Assets has been furnished to
the Administrative Agent (it being understood that any such Deficiency shall be
deemed cured upon repayment by the Borrower to the Administrative Agent of an
amount equal to such Deficiency by 4:00 P.M. New York City time on such date);
or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e)any Material Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans and the Guarantee Obligations with respect thereto described in
Section 7 hereof) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained





49

--------------------------------------------------------------------------------

 



in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause (with all applicable grace periods having expired), with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
(or, in the case of any Swap Agreement, other than in accordance with its
terms); provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000; or

(f) (i) any Material Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding‑up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Material Group Member
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Material Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed or undischarged for a period of 60 days; or (iii) there
shall be commenced against any Material Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Material Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Material Group Member shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the minimum funding standards (as defined in Sections 412 or
430 of the Code or 302 of ERISA), whether or not waived, shall exist with
respect to any Plan, any Single Employer Plan shall be determined to be in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), or any Lien in favor of the PBGC or a Single-Employer Plan shall arise
on the assets of any Loan Party or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Single Employer
Plan under Title IV of ERISA, (iv) any Single Employer Plan shall terminate
under Title IV of ERISA, (v) any Loan Party or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Required Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan or a determination that such Multiemployer Plan is, or the
determination that a Multiemployer Plan is expected to be, in “endangered” or
“critical status” (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (vi) any other event or condition shall occur or exist with
respect to a Plan; and in each case in clauses (i) through (vi)





50

--------------------------------------------------------------------------------

 



above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(h)one or more judgments or decrees shall be entered against any Material Group
Member involving in the aggregate a liability (not paid or to the extent not
covered by insurance) of $25,000,000 or more, and all such judgments or decrees
shall not have been waived, vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or

(i)except as expressly permitted hereunder or thereunder, any of the Security
Documents shall cease, for any reason, to be in full force and effect, or any
Loan Party shall so assert in writing, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or

(j)except as expressly permitted hereunder or thereunder, the guarantee
contained in Section 7 of this Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)‑5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Guarantor; or (ii) the board of directors of the
Guarantor shall cease to consist of a majority of Continuing Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

SECTION 9.THE AGENTS

9.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities,





51

--------------------------------------------------------------------------------

 



duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent.

9.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.

9.3 Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, email, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Loan Parties), independent accountants
and other experts selected by the Administrative Agent.  The Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or a Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative





52

--------------------------------------------------------------------------------

 



Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys‑in‑fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
Affiliates.

9.7 Indemnification.  The Lenders agree to indemnify each Agent and its
officers, directors, employees, Affiliates, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Applicable Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Applicable
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity.  Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.





53

--------------------------------------------------------------------------------

 



9.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and
Section 10.5 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.

9.10 Syndication Agents.  The Syndication Agents shall not have any duties or
responsibilities hereunder in their capacities as such.

9.11 Certain ERISA Matters.

(a)  Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
solely for the benefit of, the Administrative Agent, the Lead Arrangers and the
Bookrunners and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party (the
“Relevant Parties”), that at least one of the following is and will be true:

(i)  such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans or the Commitments;

(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and





54

--------------------------------------------------------------------------------

 



(D) to the best knowledge of such Lender, the requirements of subsection (a)
of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)  In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Relevant
Entities, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

(i)  none of the Relevant Entities is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, or any of the other
Loan Documents);

(ii)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), as amended from time to time;

(iii)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies;

(iv)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v)  no fee or other compensation is being paid directly to any Relevant Entity
for investment advice (as opposed to other services) in connection with the
Loans, the Commitments or this Agreement.

(c)  Each of the Administrative Agent, the Lead Arrangers and the Bookrunners
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan





55

--------------------------------------------------------------------------------

 



Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 10.MISCELLANEOUS

10.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided,  however, that, subject to Section 2.15(b), no such waiver and no such
amendment, supplement or modification shall (i) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definitions of Required Lenders or
Supermajority Lenders or consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement and the other Loan
Documents, release any Collateral (except as provided for in the Loan Documents)
or release the Guarantor from its obligations under the guarantee contained in
Section 7 of this Agreement, in each case without the written consent of all
Lenders; (iv) amend, modify or waive any provisions in Section 2.11(a), (b) and
(c) without the written consent of each Lender adversely affected thereby; (v)
amend or modify the definitions of “Eligible Assets” or “Loan Value”, to the
extent such amendment or modification would result in a less restrictive
standard than set forth in such definitions, in each case without the written
consent of  the Supermajority Lenders (provided that, for the avoidance of
doubt, notwithstanding the foregoing clause (v), exchange-traded funds (other
than leveraged exchange-traded funds and synthetic exchange-traded funds (other
than Qualified Synthetic ETFs)) shall be considered “Eligible ETFs” upon the
request of the Borrower and with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed));  (vi) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (vii) amend, modify or waive any of the rights or duties
of the Swingline Lenders without the written consent of each Swingline Lender,
if any, that holds a Swingline Loan that is outstanding at the time that such
amendment, modification or waiver becomes effective; (viii) amend, modify or
waive any provision of Section 2.16 or the definition of the term “Defaulting
Lender” without the written consent of the Administrative Agent or, if any
Swingline Loans are outstanding at such time, the applicable Swingline Lender or
Swingline Lenders (for the avoidance of doubt, this clause (viii) shall be the
only clause in this proviso applicable to any such amendment, modification or
waiver of Section 2.16 or the definition of the term “Defaulting Lender”) or
(ix) amend, modify or waive the provisions of Section 9 of the Security
Agreement related to the order of payment of the Obligations thereunder, without
the written consent of all Lenders.  Any such





56

--------------------------------------------------------------------------------

 



waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent
thereon.  Notwithstanding the foregoing, the Administrative Agent shall be
authorized and directed to enter into an intercreditor agreement on the terms
described in Section 6.2(n) without the consent of any of the
Lenders.  Notwithstanding the foregoing, technical and conforming modifications
to the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental
Commitments on substantially the same basis as the Loans (including, for the
avoidance of doubt, the amendments contemplated by the proviso of Section
2.17(a)(ii)).

10.2 Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

Borrower:

Investment Technology Group, Inc.

One Liberty Plaza

165 Broadway

New York, New York  10006

 

Attention:  General Counsel

 

Telecopy:  (212) 588-4659

 

Telephone:  (212) 588-4000

 

 

 

with a copy to:

 

Investment Technology Group, Inc.

One Liberty Plaza

165 Broadway

New York, New York  10006

 

Attention:  Chief Financial Officer

 

Telecopy:  (212) 588-4151

 

Telephone:  (212) 588-4000

 

 

with a copy to:

legalnotices@itg.com

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, NCC5/Floor 1

Newark, DE 19713

 

Attention:  Pranay Tyagi

 

Telecopy:  (302) 634-8459

 

Telephone:  (302) 634-8799

 





57

--------------------------------------------------------------------------------

 



 

with a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, NCC5/Floor 1

Newark, Delaware 19713

Attention:  Joseph Burke

Telecopy:  (302) 634-8459

Telephone:  (302) 634-8799

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses.  The Borrower agrees (a) to pay or reimburse the
Administrative Agent and its Affiliates (without duplication) for all of their
reasonable out‑of‑pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, the syndication of the
credit facilities provided for herein and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees
and disbursements of counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated reasonable fees and expenses of in-house counsel) to
each Lender and of counsel to the Administrative Agent, (c) to pay, indemnify,
and hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar Taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification





58

--------------------------------------------------------------------------------

 



of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, Affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel (limited to not more than one counsel, plus,
if necessary, one local counsel per jurisdiction (unless a conflict exists, in
which case the reasonable fees and expenses of one additional legal counsel
(plus one local counsel per jurisdiction, if necessary) for each group of
affected Lenders that is, as among themselves, not conflicted, shall be covered)
and except for allocated costs of in-house counsel) in connection with such
claims, actions or proceedings (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), regardless of whether any
Indemnitee is a party thereto, provided, that the Borrower shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such
Indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Guarantor agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to the attention of the General Counsel of
the Borrower (Telephone No. 212-588-4000) (Telecopy No. 212-588-4659) with a
copy to the attention of the Chief Financial Officer of the Borrower (Telephone
No. 212-588-4000) (Telecopy No. 212-444-4151), both at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive the termination of
this Agreement and the repayment of the Loans and all other amounts payable
hereunder.

10.6 Successors and Assigns; Participations and Assignments.    (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.

(b)  (i)  Subject to the conditions set forth in paragraph (b)(iii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) other than (x)
the Borrower or the Guarantor or any of their respective Affiliates, (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
clause (x) or (y) or (z) a natural Person, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:

(A)the Borrower (such consent not to be unreasonably withheld), provided that
(x) no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a





59

--------------------------------------------------------------------------------

 



Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person and (y) the Borrower’s consent
shall be deemed to have been given if the Borrower shall not have responded
within five Business Days of an assignment request;

(B)the Administrative Agent (such consent not to be unreasonably withheld); and

(C)each Swingline Lender that holds any Swingline Loan outstanding at the time
such assignment is consummated (such consent not to be unreasonably withheld).

(ii)  Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that (1)
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.12
or 2.13).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time





60

--------------------------------------------------------------------------------

 



to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time, and from time to time, upon reasonable prior
notice.

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)  (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(iii) of this Section, the parties hereto
agree that each Participant shall be entitled to the benefits of Sections 2.12
and 2.13, and in the case of Section 2.13(e) and (f) subject to the same
obligations, to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. 

(ii)  Each Lender that sells a participation, acting solely for this purpose as
an agent of the Borrower, shall maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, and such Lender and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.





61

--------------------------------------------------------------------------------

 



(iii)  A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.   

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set‑off.    (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided,  however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such





62

--------------------------------------------------------------------------------

 



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

10.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers.  Each Loan Party hereby irrevocably
and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in
Manhattan, the courts of the United States for the Southern District of New York
in Manhattan, and appellate courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements.  Each Loan Party hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and





63

--------------------------------------------------------------------------------

 



(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

10.14 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)  a reduction in full or in part or cancellation of any such liability;

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.15 Releases of Guarantees and Liens.    (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document (including,
for the avoidance of doubt, in the circumstances described in Section 2.8(c)
hereof) or that has been consented to in accordance with Section 10.1 or (ii)
under the circumstances described in paragraph (b) below.

(b)  At such time as the Loans and the other Obligations under the Loan
Documents (other than obligations under or in respect of contingent
indemnification obligations for which no claim has been made) shall have been
paid in full and the Commitments have been terminated, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Loan
Documents (including the Obligations) shall terminate, all without delivery of
any instrument or performance of any act by any Person.

10.16 Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep, and to cause its Affiliates to keep, confidential all non-public
information provided to it by any Loan Party, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information (a)
to the Administrative Agent or any other Lender, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any





64

--------------------------------------------------------------------------------

 



professional advisor to such counterparty), (c) to its Affiliates, its and its
Affiliates employees, directors, officers and agents, including accountants,
legal counsel and other advisors or to any other Lender or Participant (it being
understood that such disclosure will be made only to such Persons who have the
need to know such information and only if the Persons to whom such disclosure is
made are informed of the confidential nature of such information, instructed to
keep such information confidential and receive such information in connection
with (i) their evaluation of the ability of the Borrower to repay the Loans and
perform their other obligations under the Loan Documents, (ii) administering the
Obligations under this Agreement, (iii) servicing the Borrowings hereunder, (iv)
protecting their interests under this Agreement or (v) performing any similar
function in connection with any other extension of credit by the Lenders to the
Guarantor or a Subsidiary (excluding any transaction in any public security of
the Guarantor or a Subsidiary), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than as a result of a known breach of any requirement to keep such information
confidential, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document, or (j) to data service
providers, including league table providers, that serve the lending industry, to
the extent that such information is routinely provided by arrangers to such data
service providers.

10.17 WAIVERS OF JURY TRIAL.  THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.18 USA PATRIOT Act.  Each Lender subject to the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrower and the Guarantor that pursuant to the requirements of the
Patriot Act, it is hereby required to obtain, verify and record information that
identifies the Borrower and the Guarantor, which information includes the name
and address of the Borrower and the Guarantor and other information that will
allow such Lender to identify the Borrower and the Guarantor in accordance with
the Patriot Act. The Borrower and the Guarantor shall provide all documentation
and information that each Lender reasonably requests (a) in order to satisfy
such Lender’s obligations under the Patriot Act or (b) that is required by bank
regulatory authorities under applicable “know your customer” rules and
regulations.

[Remainder of Page Intentionally Left Blank]

 

 



65

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ITG INC.

 

 

 

 

 

By:

/s/ Francis J. Troise

 

Name: Francis J. Troise

 

Title: Chief Executive Officer and President

 

 

 

By:

/s/ Steven R. Vigliotti

 

Name: Steven R. Vigliotti

 

Title: Chief Financial Officer

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

/s/ Francis J. Troise

 

Name: Francis J. Troise

 

Title: Chief Executive Officer and President

 

 

 

By:

/s/ Steven R. Vigliotti

 

Name: Steven R. Vigliotti

 

Title: Chief Financial Officer

 





Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------

 



 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

 

 

 

By:

/s/ Kortney Knight

 

Name: Kortney Knight

 

Title: Vice President

 





Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------

 



 

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender

 

 

 

By:

/s/ Kevin Yuen

 

Name: Kevin Yuen

 

Title: Vice President

 





Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------

 



 

BANK OF MONTREAL, as Syndication Agent

 

 

 

By:

/s/ Adam Tarr

 

Name: Adam Tarr

 

Title: Director

 





Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------

 



 

BMO HARRIS BANK N.A., as a Lender

 

 

 

By:

/s/ Adam Tarr

 

Name: Adam Tarr

 

Title: Director

 

Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------